                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

FARM CREDIT LEASING SERVICES CORPORATION

                      PLAINTIFF,

v.                                  NO. 4:19-cv-00280-KGB

TODD WELDON SMITH,

                      DEFENDANT

                        RESPONSE TO PLAINTIFF'S MOTION
                      TO COMPEL WITH BRIEF INCORPORATED

       Comes the Defendant, Todd Weldon Smith, and for his response, states:

       1.      Attached as Exhibit A is Defendant's response to Plaintiffs discovery.

       2.      Attached as Exhibit B is the February 6, 2020 letter to Plaintiff from Defendant

supplementing Defendant's discovery.

       3.      Attached as Exhibit Cis Defendant's expert witness report.

                                        INTRODUCTION

       4.      That Plaintiff filed suit against Defendant on a contract where the subject tractor was

not delivered. Defendant's counterclaim sets out how Plaintiff is mistaken in this case.

       5.      That Plaintiffhas not provided one document in discovery. Defendant has a pending

motion to compel before this Court.
        6.     That attached as Exhibit Dis the Plaintiff's answers to Defendant's second set of

discovery in which Plaintiff objected to every question and did not answer. These are the same

questions Plaintiff sent to Defendant.

                                         ARGUMENT

        7.     That Defendant has answered the discovery the best he can at this point.

                                REQUESTS FOR PRODUCTION

        8.     Request No. 4 has been answered per Defendant's counsel's letter of February 6,

2020.

        9.     Defendant answered Request No.5 the best he could.

        10.    Defendant answered Request No. 6 the best he could.

        11.    Request No. 7 was answered in the February 6, 2020 letter. It is also important to

note that CoBank owns Farm Credit Leasing so Plaintiff has this information much better than

Defendant.

        12.     Request No. 8 - Defendant cannot answer this question any better. He cannot

manufacture what he does not have.

        13.     Request No.9- Defendant supplemented the answer.

        14.     Request No. 10 - Defendant answered the question.

        15.     Request No. 11 -Defendant answered the question.

         16.    Request No. 12- Defendant does not have any new information.

        17.     Request No. 13 - Defendant has supplemented his answer and provided letters from

the U.S. Attorney. It is important to note that Plaintiff already has the information because its

counsel was involved in filing claims with the U.S. Attorney in Mississippi on behalf of Plaintiff.
Defendant will agree to produce documents as they are discovered. See Exhibit E which was

provided to Defendant which is a letter from the U.S. Attorney in Mississippi to Defendant.

         18.    Request No. 14- Defendant has no idea what is relevant to his claims or affirmative

defenses because Plaintiff will not answer Defendant's discovery. Further, this Court makes a

determination of what is relevant.

                                         INTERROGATORIES

         19.    Defendant has answered Interrogatory No.2 the best he can.

         20.    Defendant cannot answer Interrogatory No.4 without guessing. Defendant cannot

anticipate what the correct answer is.

         21.    Defendant cannot answer Interrogatory No. 9 any better. He did not sign the lease

on August 1, 2017.

         22.    Defendant cannot answer Interrogatory No. 20 any better.

         23.    Defendant cannot answer Interrogatory No. 22 any better. Defendant also did not

receive the subject tractor he is being sued for breach of contract as set out in Defendants

counterclaim.

         24.    Defendant cannot answer Interrogatory No. 23 any better. All Plaintiffs counsel had

to do is look at the May 10, 2018 letter from Defendant's former counsel Scott Bles attached to

Defendant's discovery.

         25.    Interrogatory No. 24-27 should be denied as written. Defendant cannot anticipate

what Plaintiff is really asking. Does counsel for Plaintiff expect Defendant to guess what the

discovery question really means? Furthermore, Defendant can only respond to discovery question

asked.
                                          CONCLUSION

       Plaintiff does not abide by the Federal Rules of Discovery. Defendant has not received one

document from Plaintiff and Defendant has provided much information to Plaintiff. Further, it is

important for the Court to understand that CoBank owns Farm Credit Leasing. This means all the

bank statements Plaintiff is asking for it already has because CoBank sent them to Defendant.

Plaintiffs motion should be denied or at least stayed until Plaintiff answers Defendant's first and

second sets of discovery.

       WHEREFORE, Defendant requests this Court deny Plaintiffs motion to compel, and for all

other proper relief, including attorney's fees.



                                                     Respectfully submitted,

                                                     John Ogles
                                                     Arkansas Bar No. 89003
                                                     Texas Bar No. 00797922
                                                     OGLES LAW FIRM, P.A.
                                                     200 S. JeffDavis
                                                     P.O. Box 891
                                                     Jacksonville, AR 72078
                                                     (50 1) 982-8339
                                                     jog]es(cv.ao !.com
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS

FARM CREDIT LEASING SERVICES
CORPORATION,

       Plaintiff,
                                                               Case No. 4:19-CV-280-KGB
vs.
TODD WELDON SMITH,

       Defendant.


        RESPONSE TO PLAINTIFF'S FIRST SET OF INTERROGATORIES,
      REQUESTS FOR PRODUCTION OF DOCUMENTS AND REQUESTS FOR
            ADMISSION TO DEFENDANT TODD WELDON SMITH

       Comes the Defendant. Todd Weldon Smith, and for his response to Plaintiff's First Set of

Interrogatories, Requests for Production of Documents and Requests for Admission, states:

                                     INTERROGATORIES

        1.     State the full name, current address, date of birth, employer and title, and

relationship with Defendant of the person or persons providing information used in responding to

these Interrogatories.

        RESPONSE: Todd Weldon Smith, 138 Baxley Rd., McRae, AR 721 02; DOB···I;.

self-employed farmer.

        2.      Identify each person or entity known to you to have knowledge of any facts relating

in any way to any issue, contention, claim, or defense in this action or otherwise having knowledge

of the subject matter of this action, and for each such person· or entity, state in detail the matters

concerning which each person identified has knowledge; describe in detail their relationship to

Plaintiff or Defendants, and give their addresses.

        RESPONSE:


                                                 -I-
                                       EXHIBIT         j
                                                           A
       Charles Schindler, Delta Southern Chemical LLC, currently awaiting sentencing after

pleading guilty for fraud committed against myself and others in the financing of farm equipment;

United States v. Charles Schindler; Case No. 2018R00070 and Court Docket No. 19-CR-00001.

       Philip Levy, Asst. United States Attorney, Northern District of Mississippi; United States

v. Schindler; Case No. 2018R00070 and Court Docket No. 19-CR-00001; Office: 662-234-3351;

Mobile: 662-701-9183; Philip.Levy@usdoj.gov.

       Shannon (Anna) Wright; FBI, United States v. Schindler Case No. 2018R00070 and Court

Docket No. 19-CR-00001; Office: 662-232-3321; Mobile: 662-701-7109; sswright@fbi.gov.

       Jorge Torres; US Dept of Justice, Victim Witness Coordinator, United States v. Schindler;

Case No. 20 18R00070 and Court Docket No. 19-CR-00001; US Dept of Justice, Northern District

ofMississippi; 900 Jefferson Ave., Oxford, MS 38655; Phone: 662-234-3351; Fax: 662-234-0657.

        James Roach; AVP, Workout Officer; Special Assets Department; Bank of West; 2014

Deutz Fahr 7250 tractor SIN: WSXV91 0200LD 10089, Dealer Delta Southern Chemical Company,

LLC, Charles Schindler.; 475 Sansome St., 19th Fl., San Francisco, CA 94111; Office 415·-217-

4293; Fax: 402-918-8064.

        Connie Weaver; SR Bankruptcy & Litigation Specialist; DLL Financial Solutions; Phone

515-251-2806; Cell: 515-537-6122; Fax: 515-344-5833; connie.weaver@dllgroup.com.

        Eric Schoe; DLL Financial; 318-458-9129.

        Plaintiffs witnesses.

        Defendant Todd Weldon Smith.

        3.     Please identify each person or entity you intend to call as a witness at the trial of

this matter.

        RESEQNSE: See Response to Intenogatory No. 2.
       4.      Please identify any and all documents, written materials and/or communications

that relate in any way to or contain facts or opinions related to the claims raised in the Verified

Complaint and/or the defenses raised by the Defendant in this matter.

       RESPONSE: I have no idea how to answer this question.

       5.       State whether Todd Weldon Smith entered into a Lease Agreement with Farm

Credit Leasing on July 24, 2017.

        RESPONSE: No. I did not sign on July 24, 2017.

        6.       State whether the document attached as Exhibit 1 to the Complaint and also

 attached hereto as Exhibit 1 (defined therein as the "Master Lease") is a full, true and correct

 copy of that contract, and, if not, describe in detail all respects in which the instrument differs

 from the Master Lease.

        RESPONSE: No. I did not sign.

        7.      State whether the document attached as Exhibit 2 to the Complaint and also

 attached hereto as Exhibit 2 (defined therein as the "88777 Schedule") is a full, true and correct

 copy of that 88777 Schedule, and, if not, describe in detail all respects in which the instrument

 differs from the 88777 Schedule.

             RESPONSE:

        8.      State whether the document attached as Exhibit 3 to the Complaint and also

 attached hereto as Exhibit 3 (defined therein as the "88777 Financing Statement") is a full, true

 and correct copy of that Financing Statement, and, if not, describe in detail all respects in which

 the instrument differs from the Financing Statement (the Master Lease, 88777 Schedule and

  Financing Statement are referred to jointly as the "Master Lease Documents").

        RESPONSE:


                                                 -3-
       9.       State whether the document attached as Exhibit 4 to the Complaint and also

attached hereto as Exhibit 4 (defined therein as the "16538 Lease") is a full, true and correct copy

of that 165 38 Lease, and, if not, describe in detail all respects in which the instrument differs from

the 16538 Lease.

              RESPONSE:        I did not sign on August 1, 201 7.



       10.      State whether the document attached as Exhibit 5 to the Complaint and also

attached hereto as Exhibit 5 (defined therein as the "Participation Certificate") is a full, true and

correct copy of that Certificate, and, if not, describe in detail all respects in which the instrument

differs from the Participation Certificate.



       RESPONSE: I have no idea what Exhibit 5 is. It is not mine.



       11.      State whether the document attached as Exhibit 6 to the Complaint and also

attached hereto as Exhibit 6 (defined therein as the "16538 Financing Statement") is a full, true

and correct copy of that Financing Statement, and, if not, describe in detail all respects in which

the instrument differs from the Financing Statement (the Master Lease, 88777 Schedule, 16538

Lease and Financing Statements are referred to jointly as the "1658 Lease Documents").

       RESPONSE: I have never seen this document before and the date does not match any

other date.




                                                  -4-
       12.    State whether the document attached as Exhibit 7 to the Complaint and also

attached hereto as Exhibit 7 (defined therein as the "Notice of Default") is a full, true and correct

copy of that Notice, and, if not, describe in detail all respects in which the instrument differs from

the Notice of Default.



       RESPONSE: No. My name was :fiJrged. I never had tractor 1109 and 0724 was forged.



       13.     State whether the document attached as Exhibit 8 to the Complaint and also

attached hereto as Exhibit 8 (defined therein as the "Delivery Certificate") is a full, true and

correct copy of that Certificate, and, if not, d~scribe in detail all respects in which the instrument

differs from the Delivery Certificate.



       RESPONSE: No. I did not sign.



       14.     State whether you possess a Deutz Fahr Agrotron Tractor(s).



       RESPONSE: No.



       15.     If you do possess a Deutz Fahr Agrotron Tractor(s), identify it by model and serial

number and specify when and how it came into your possession.



       RESPONSE: Not applicable.




                                                 -5-
      16.      Describe in detail the circumstances in which you signed the Lease Documents,

including, but not limited to, the time, date and place you signed the Lease Documents and

identify     any     and   all   persons   who    were    present    when     you    signed     the

Lease Documents.



       RESPONSE: I did not sign.



       17.     State whether you failed to perform any of your obligations under the Lease

Documents at the time appointed for their performance, and, if so, set forth a description of each

obligation that you did not perform; and the date when the performance was due according to the

Lease Documents.



       RESPONSE: I did not fail to perform but your employee formed by name and signed the

documents and back-dated the documents.



       18.         State whether you claim that you were excused from performing any of the

obligations under the Lease Documents, and, if so, for each excuse, state the facts constituting the

excuse; the date and duration of each fact; and whether it was possible for you to perform your

 obligation despite these facts, and, if so, describe in detail how your performance would be made

 more expensive, time-consuming or difficult by reason of these facts.



       RESPONSE: I did not have to perform because I did not sign.




                                                 -6-
      19.     State whether you informed Farm Credit Leasing of any reason for your non-

performance under the Lease Documents, and, if so, state the date when you informed the

plaintiff; the manner in which you informed the plaintiff; the name and address of each person

having knowledge of your communication; the substance of your communication; and whether

any written record was made of the communication to Farm Credit Leasing and, if so, provide the

identity of the record, the name and address of the present custodian of each record, and attach a

copy of each record to your answers to these interrogatories.



      RESPONSE: I did not have to perform because I did not sign.



      20.     Describe in detail the circumstances in which you signed the 1658 Lease

Documents, including, but not limited to, the time, date and place you signed the 1658 Lease

Documents and identify any and all persons who were present when you signed the

Lease Documents.



       RESPONSE: I did not sign on that date. Your employee changed the date.



       21.    State whether you failed to perform any of your obligations under the 1658 Lease

Documents at the time appointed for their performance, and, if so, set forth a description of each

obligation that you did not perform; and the date when the performance was due according to the

1658 Lease Documents.



       RESPONSE: No, because it is fraudulent.




                                               -7-
      22.     State whether you claim that you were excused from performing any of the

obligations under the 1658 Lease Documents, and, if so, for each excuse, state the facts

constituting the excuse; the date and duration of each fact; and whether it was possible for you to

perform your obligation despite these facts, and, if so, describe in detail how your performance

would be made more expensive, time-consuming or difficult by reason of these facts.



       RESPONSE: Yes, because it is back-dated, forged and not enforceable.



       23.    State whether you informed Farm Credit Leasing of any reason for your non-

performance under the 1658 Lease Documents, and, if so, state the date when you informed the

plaintiff; the manner in which you informed the plaintiff; the name and address of each person

having knowledge of your communication; the substance of your communication; and whether

any written record was made ofthe communication to Farm Credit Leasing and, if so, provide the

identity of the record, the name and address of the present custodian of each record, and attach a

copy of each record to your answers to these interrogatories.



       RESPONSE: Yes, by my attorney.



       24.     Identify how and when Plaintiffs first entered into a business transaction with Delta

Southern.



       RESPONSE: l have no idea. I am not owner of Delta Southern.




                                                -8-
       25.    Identify all persons Plaintiffs contacted at Delta Southern in the last three years.



       RESPONSE: I have no idea.



       26.     Identify all transactions Plaintiffs entered into with Delta Southern, including the

transaction that is at issue in this suit, and identify all potential transactions Plaintiffs discussed

with Delta Southern.



       RESPONSE: I have no idea.



       27.     For each transaction and potential transaction Plaintiffs identified in response to

Interrogatory No. 26, provide a brief summary of the nature of the transaction, including any

equipment that was sold or exchanged in the transaction.



       RESPONSE: I have no idea.



                                   REQUESTS FOR PRODUCTION

        1.     Documents or materials relied upon or identified in responding to the above

Interrogatories.



       RESPONSE: See attached.




                                                  -9-
        2.     Documents or materials that support or form the basis of your alleged defenses in

this matter.



        RESPONSE: See attached.



        3.     Produce any and all documents evidencing the receipt, actual use, storage and

disposition of either the 2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number

WSXV910200LD01109; 2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number

WSXV91 0200LD 10724; or any tractor received or used by you in connection with any transaction

involving Charles Schindler or Delta Southern (together, the '"Equipment").



        RESPONSE: None.



        4.     Documents and communications to, from, or concerning Charles Schindler and/or

Delta Southern, including all text messages with Schindler.



         RESPONSE: I am looking.



         5.    Documents and communications referencing or concerning Charles Schindler

and/or Delta Southern.



         RESPONSE: I am looking.




                                               -10-
       6.     Communications between you and any other person(s) or entity(ies), that included

Schindler and/or Delta Southern on the communication.



       RESPONSE: I am looking.



       7.     Documents and communications to, from, or concernmg FCL or Co Bank

concerning the transactions and circumstances at issue in FCL' s Complaint.



       RESPONSE: I am looking.



       8.      Communications between Plaintiffs and any other person that included an

employee or agent ofFCL or CoBank on the Communication, and concerning the transactions and

circumstances at issue in FCL's Complaint.



       RESPONSE: I am looking.



       9.      Documents and communications to, from, or concerning Kisco Leasing Company

or L. Tucker McCormick.



       RESPONSE: I am looking.



        10.    Documents and communications to, from, or concerning Northland Capital and

concerning the transactions and circumstances at issue in FCL's Complaint.




                                               -11-
       RESPONSE: I am looking.



       11.     Documents and communications to, from, or concerning DLL, and concerning the

transactions and circumstances at issue in FCL' s Complaint.



       RESPONSE: I am looking.



       12.     Documents and communications to, from, or concerning Bank of the West,

concerning the transactions and circumstances at issue in FCL' s Complaint.



       RESPONSE: I am looking.



        13.    Photographs of the Equipment.



       RESPONSE: I do not have.



        14.    Documents and communications, including any photographs, of any other

equipment delivered to you,that you believe may be relevant to your claims or affirmative

defenses.



       RESPONSE: No idea how to answer this overbroad request.




                                               -12-
        15.     Documents and communications that you plan to use as exhibits at trial in this case.



        RESPONSE: I do not know yet. Plaintiffs exhibits for sure.



        16.      Documents and communications that you have provided to any expert who may

testify in this case.



        RESPONSE: None yet.



         17.     All agreements, lease documents, financing/refinancing documents, and related

paperwork or other documents sent, offered, or otherwise presented to you by Charles Schindler

and/or Delta Southern.



         RESPONSE: You have this. I do not have anything else.



         18.     Documents you provided to or received from the Federal Bureau of Investigations,

United States' Attorneys' Oft1ce, or any other government or law enforcement agency regarding

Delta Southern and/or Charles Schindler, any transactions involving Delta Southern and/or Charles

Schindler, the lease agreements or equipment at issue in this lawsuit, or any of the facts and

circumstances concerning the claims and defenses asserted in this lawsuit.



         RESPONSE: Objection as attorney-client privilege. l also have no idea.




                                                 -13-
                                     REQUESTS FOR ADMISSION

         1.       Admit that Farm Credit Leasing is a federally chartered instrumentality of the

United States with its principal place of business at 1665 Utica Avenue South, Suite 400,

Minneapolis, Minnesota 55416.

         RESPONSE: Denied.



         2.       Admit that Defendant is an individual citizen of the State of Arkansas residing at

_13 8 Baxley Road, McRae, Arkansas 72102.

         RESPONSE: Admitted.



         3.       Admit that This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332.

         RESPONSE: Denied.



             4.   Admit that Venue is appropriate in the Eastern District of Arkansas pursuant to 28

 U.S.C. § 1391, because the Defendant resides, and the personal property at issue is located, in this

 district.

             RESPONSE: Denied.



             5.   Admit that Farm Credit Leasing is engaged, among other things, in the business of

 leasing equipment and other personal property to businesses and sole proprietors in the agriculture

 industry. Defendant is a customer of Farm Credit Leasing who obtained possession of agriculture

 equipment from Farm Credit Leasing pursuant to a certain commercial equipment lease agreement.

             RESPONSE: Denied.




                                                  -14-
           6.       Admit that on or about July 24, 2017, Defendant entered into a master equipment

lease agreement with Farm Credit Leasing as evidenced by that certain Lease Agreement dated

July 24, 2017, executed and delivered by Defendant in favor of Farm Credit Leasing (the "Master

Lease"), for the purpose of leasing certain equipment more specifically identified in related lease

schedules, pursuant to the terms and conditions as are more specifically identified therein. A true

and correct copy of the Master Lease is attached as Exhibit 1 to the Complaint, and is incorporated

by reference.

            RESPONSE: Denied.



            7.       Admit that according to Paragraph 8 of the Master Lease, Defendant agreed that

 the equipment would remain at the address identified in· the applicable lease schedule and that,

 according to Paragraph 9 of the Master Lease, "all Equipment 1 will only be used in [Defendant's]

 trade or business . . . in accordance with applicable operating instructions, laws, government

· regulations, and applicable insurance policies."

            RESPONSE: Denied.



           .8.       Admit that, pursuant to Paragraph 18 of the Master Lease, Defendant shall be in

 default if he:

                     •      Shall fail to pay all or any part of a rental payment or other payment
                            within 10 days after due and payable;

                     •      Shall be in material default under any other agreement executed with
                            Farm Credit Leasing at any time; or




 1   As defined therein.


                                                     -15-
                   •       Shall be in material default under any obligation for the payment of
                           borrowed money, for the deferred purchase price of property or any
                           payment under any lease agreement.


          RESPONSE: Denied.



           9.       Admit that Paragraph 19 of the Master Lease further provides that upon a default,

Farm Credit Leasing shall have the right, in its sole discretion to exercise its remedies, which

include, but are not limited to:

                    •      Declaring the entire amount of rental and other charges due and to
                           become due hereunder for the entire Lease Term immediately due
                           and payable;

                    •      Taking immediate possession of any and all Equipment without
                           notice;

                    •      Selling or leasing any Equipment or otherwise disposing, holding,
                           or using such Equipment at Farm Credit Leasing's sole discretion;

                    •      Demanding payment of all costs incurred by Farm Credit Leasing in
                           the course of correcting any default (including attorneys' fees and
                           costs);

                    •      Exercising any other right or remedy available to Farm Credit
                           Leasing under the Uniform Commercial Code or any other
                           applicable law; and

                    •      Recovering from Defendant an amount equal to the sum of:

                            •    Any accrued and unpaid rentals as of the date Farm Credit
                                 Leasing obtains possession of the Equipment following
                                 Defendant's default; plus

                            •    The present value of all future rentals reserved in the Lease2
                                 and contracted to be paid over the unexpired term of the Lease
                                 discounted at a rate equal to the 6 month U.S. Treasury Bill
                                 rate as of the repossession date; plus


2   As defined therein.


                                                    -16-
                       •   All costs and expenses incurred by Farm Credit Leasing in any
                           repossession, recovery, storage, repair, sale, re-lease, or other
                           disposition of the Equipment including reasonable attorney's
                           fees resulting from Defendant's default; plus

                       •   The present value of the estimated residual value . of the
                           Equipment as of the expiration of the Lease, discounted at a
                           rate equal to the 6 month U.S. Treasury Bill Rate as of the
                           repossession date; less the amount received by Farm Credit
                           Leasing upon the sale or re-lease of the Equipment, if any.



       RESPONSE: Denied.




       10.     Admit that on or about July 24, 2017, Defendant entered into a lease schedule with

Farm Credit Leasing in connection with the Master Lease, as evidenced by that certain Schedule

A identified as contract 001-0088777-000 dated on July 24, 2017, executed and delivered by

Defendant in favor of Farm Credit Leasing (the "88777 Schedule"), for the purpose of leasing a

Deutz Fahr Agrotron Tractor, model number 7250, serial number WSXV910200ID01109 (The

"88777 Tractor"), pursuant to the terms and conditions as more specifically identified therein and

that a true and correct copy of the 88777 Schedule is attached as Exhibit 2.

       RESPONSE: Denied.



       11.     Admit that pursuant to the 88777 Schedule, Defendant agreed to make one payment

of $47,700.00 in July 2017, followed by five consecutive annual payments of $46,829.17

commencing in July 2018. According to the plain language of the Master Lease and 88777

Schedule, Defendant's right to possession of the 88777 Schedule expires upon the earlier of the

Defendant defaulting on the Master Lease or 88777 Schedule, or Farm Credit Leasing's receipt of




                                               -17-
Defendant's final lease payment at the end of the term in August 2022. Defendant agreed to an

end-of-lease residual and purchase option price of$1.00.

       RESPONSE: Denied.



       12.     Admit that although unnecessary because the transaction involving the 88777

Tractor was a lease under Article 2A of the UCC rather than .a loan governed by Article 9 of the

UCC, on or about July 25, 2017, Farm Credit Leasing caused a UCC-1 Financing Statement

identifying the 88777 Tractor to be filed with the Arkansas Secretary of State, file number

40000152664452 (the "88777 Financing Statement") and that a true and correct copy ofthe 88777

Financing Statement is attached as Exhibit 3.

       RESPONSE: Denied.



        13.    Admit that Defendant failed to adhere to his payment obligations under the 88777

Schedule and is in default. Accordingly, and pursuant to the terms and conditions set forth in the

Master Lease, Farm Credit Leasing is entitled to recover the amounts due under the terms of the

88777 Schedule as of January 4, 2019, of not less than $238~361.49, in addition to prejudgment

interest, costs, legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is

entitled to recover the 88777 Tractor.

        RESPONSE: Denied.



        14.    Admit that on or about August 1, 2017, Defendant entered into an equipment lease

agreement with Northland Capital Financial Services, LLC ("Northland Capital") as evidenced by

that certain Equipment Master Lease Agreement dated August 1, 2017, identified as contract




                                                -18-
number 16538-001, executed and delivered by Defendant in favor of Northland Capital (the

"16538 Lease"; collectively with the Master Lease and 88777 Schedule, the "Leases"), for the

purpose of leasing a 2015 Deutz Fahr Agrotron Tractor, model number 7250, serial number

WSXV910200ID10724 (the "16538 Tractor"; together with the 88777 Tractor, the "Equipment"),

pursuant to the terms and conditions as are more specifically identified therein. A true and correct

copy of the 16538 Lease is attached as Exhibit 4 and is incorporated by reference.

          RESPONSE: Denied.



           15.     Admit that subsequent to entering the 16538 Lease, Northland Capital assigned the

16538 Lease to Farm Credit Leasing as evidenced by that certain Participation Agreement by and

between Northland Capital and Farm Credit Leasing dated July 14, 2009, and that certain

Participation Certificate identifying the 1653 8 Tractor. A true and correct copy of the Participation

Certificate evidencing the assignment to Farm Credit Leasing is attached as Exhibit 5 and is

incorporated by reference .

           .RESPONSE: Denied.



           16.      Admit that according to Paragraph 8 ofthe 16538 Lease, Defendant agreed that he

will "cause the Equipment 3 to be installed, operated and maintained: (i) SOLELY FOR

BUSINESS AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES; (ii) only

in the ordinary course of [Defendant's] business ... (iv) in accordance with applicable manuals

and instructions .... "




3   As defined herein.


                                                  -19-
        RESPONSE: Denied.



        17.    Admit that according to Paragraph 9 of the 16538 Lease, Defendant agreed that the

16538 Tractor would remain at the address identified in the 16538 Lease.

        RESPONSE: Denied.



        18.    Admit that pursuant to Paragraph 16 of the 16538 Lease, Defendant shall be in

default if:

               •       He fails to pay rent or any other sum to be paid under the 16538
                       Lease as and when due; or

               •       An event of default shall occur under any Lease or other obligation
                       Defendant owes to Farm Credit Leasing.


        RESPONSE: Denied.



         19.   Admit that paragraph 17 of the 1653 8 Lease further provides that upon a default,

Farm Credit Leasing shall have the right, in its sole discretion, to exercise its remedies, which

include but are not limited to:

               •       Declaring all amounts payable and to become payable to be
                       immediately due and payable and to exercise all rights and remedies
                       available in the 16538 Lease or otherwise available by law;

               •       Proceeding by appropriate court actions to enforce performance by
                       Defendant or to recover from Defendant any and all damages and
                       expenses which Farm Credit Leasing sustains by reason of
                       Defendant's default or on account of Farm Credit Leasing's
                       enforcement of remedies under the 16538 Lease, including without
                       limitation reasonable attorneys' fees; and



                                               -20-
                  •      Taking possession of or disabling the 16538 Tractor.


           RESPONSE: Denied.



           20.    Admit that pursuant to the 16538 Lease, Defendant agreed to make one payment of

    $50,000.00 in August 2017, followed by five consecutive annual payments of $46,481.68

    commencing in July 2018. According to the plain language of the 16538 Lease, Defendant's right

    to possession of the 16538 Tractor expires upon the earlier of the Defendant defaulting on the

~   16538 Lease, or Farm Credit Leasing's receipt of Defendant's final lease payment at the end of

    the term in July 2022. Defendant agreed to an end-of-lease residual and purchase option price of

    $101.00.

           RESPONSE: Denied.



           21.    Admit that to perfect its interest in the 16538 Tractor, a UCC-1 Financing Statement

    identifying the 16538 Tractor was filed with the Arkansas Secretary of State on August 29, 2017,

    file number 40000154575899 (the "16538 Financing Statement"). A true and correct copy of the

    16538 Financing Statement is attached as Exhibit 6 and is incorporated by reference.

           RESPONSE: Denied.



           22.     Admit that Defendant failed to adhere to his payment obligations under the 16538

    Lease and is in default. Accordingly, and pursuant to the terms and conditions set forth in the

    16538 Lease, Farm Credit Leasing is entitled to recover the amounts due under the terms of the

    16538 Lease, as of January 4, 2019, of not less than $232,509.40, in addition to prejudgment




                                                  -21-
interest, costs, legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is

entitled to recover the 16538 Tractor.

        RESPONSE: Denied.



        23.     Admit that as a consequence of Defendant's defaults, Farm Credit Leasing issued

a Notice of Default to Defendant on January 24, 2019, and that a true and correct copy of the

Notice of Default is attached as Exhibit 7. Defendant ignored Farm Credit Leasing's

correspondence and failed to cure the defaults.

        RESPONSE: Denied.



        24.     Admit that Defendant is in default and is in breach of the Leases. Consequently,

Farm Credit Leasing is entitled to exercise its remedies afforded under the Leases and state law.

Such remedies include, without limitation, recovering the total amounts due under the terms of the

Leases as of January 4, 2019, of not less than $470,870.89, plus prejudgment interest, costs, legal

expenses and reasonable attorneys' fees incurred, and taking possession of the Equipment.

        RESPONSE: Denied.



        25.     Admit that Farm Credit Leasing and Defendant are parties to the Leases, each of

which constitutes an enforceable contract.

        RESPONSE: Denied.



        26.     Admit that Farm Credit Leasing has performed all conditions precedent as required

 of it pursuant to the Leases.




                                                  -22-
           RESPONSE: Denied.



           27.     Admit that Defendant has breached the Leases by failing to make the required

    payments due to Farm Credit Leasing.

           RESPONSE: Denied.



           28.     Admit that as a direct and proximate result of Defendant's ongoing and uncured

    defaults, Farm Credit Leasing has suffered damages as of January 4, 2019, of not less than

    $470,870.89, plus prejudgment interest, costs, legal expenses and reasonable attorneys' fees

~   incurred, and it is entitled to possession of the Equipment.

           RESPONSE: Denied.



           29.     Admit that Farm Credit Leasing leased the Equipment to Defendant, who received

    and utilized, and continues to utilize, the Equipment.

           RESPONSE: Denied.



            30.    Admit that Demand has been made for payment but Defendant has failed and

    refused to make payment.

            RESPONSE: Denied.



            31.    Admit that Defendant has been unjustly enriched in the amount of at least, as of

    January 4, 2019, of not less than $470,870.89, plus prejudgment interest, costs, legal expenses and




                                                    -23-
reasonable attorneys' fees incurred, and it would be unjust for Defendant to retain the benefits

received from Farm Credit Leasing without payment.

        RESPONSE: Denied.



        32.     Admit that Pursuant to the terms and conditions of the Leases, Farm Credit Leasing

·is entitled to possession ofthe Equipment upon a default of Defendant's obligations to Farm Credit

 Leasing.

        RESPONSE: Denied.



        33.     Admit that Defendant took possession of the Equipment at or about the time he

 executed acceptance certificates, as evidenced by that certain: (a) Delivery and Acceptance

 Certificate for the 88777 Tractor, executed by Defendant and dated July 24, 2017; and (b) Delivery

 and Acceptance Certificate for the 16538 Tractor, executed by the Defendant and dated August

 25,2017 (collectively, the "Delivery Certificates"), and that a true and correct copy of the Delivery

 Certificates are attached as Exhibit 8 and is incorporated by reference.

         RESPONSE: Denied.



         34.    Admit that Defendant is in breach of his obligations under the Leases by failing to

 make the required payments due to Farm Credit Leasing.

         RESPONSE: Denied.



         35.    Admit that Defendant has not cured the defaults under the Leases.




                                                 -24-
       RESPONSE: Denied.



       36.     Admit that Defendant is no longer entitled to use and possess the Equipment, he is

wrongfully detaining it, he is seriously impairing Farm Credit Leasing's ownership interest in the

Equipment, and he is using the Equipment in a manner that is inconsistent with the parties'

contractual arrangement.

       RESPONSE: Denied.



       37.     Admit that the Equipment constitutes agricultural equipment that can be easily

transferred, disassembled, separated, moved at will, concealed in numerous locations, and sold, all

of which to frustrate the exercise ofF arm Credit Leasing's bargained-for remedies.

       RESPONSE: Denied.



       38.     Admit that the Equipment is of such a nature that is depreciate in value through

continued use and as it ages. Thus, its resale value will steadily decline as it is used over a period

of time. Farm Credit Leasing therefore expects that if Defendant continues to possess and use the

Equipment, the value of Farm Credit Leasing's interest in the Equipment will steadily and

irretrievable erode, which harms Farm Credit Leasing and its efforts to recover and preserve the

economic usefulness of the Equipment.

       RESPONSE: Denied.



       39.     Admit that Farm Credit Leasing is entitled to an order (i) directing Defendant to

deliver, or cause to be delivered, the Equipment to a location to be designated by Farm Credit




                                                 -25-
Leasing, or such other locations as agreed by the parties; (ii) directing that the Equipment be

immediately and permanently seized and taken from the possession of Defendant; and (iii)

directing that the Equipment be delivered to Farm Credit Leasing or its designated agent

        RESPONSE: Denied.




                                              Respectfully Submitted,




                                              John                I
                                                          arNo. 89003
                                              Texas B No. 00797922
                                              OGLES LAW FIRM, P .A.
                                              200 S. Jeff Davis
                                              P.O. Box 891
                                              Jacksonville, AR 72078
                                              (501) 982-8339
                                              Facsimile (501) 985-1403
                                              jogles@aol.com


                                 CERTIFICATE OF SERVICE

· I hereby certify that a true and correct copy of the foregoing was served upon the following party
  by Certified Mail, Return Receipt Requested, this  _12     day of September, 2019, to:

                                                        Henry C. Shelton, III
                                                        ADAMS AND REESE LLP
                                                        Crescent Center
                                                        6075 Poplar A venue, Suite 700
                                                        Memphis, Tennessee 38119
                                                       ,I


                                                            I
                                               John             '<1
                                                                \

                                                -26-
 BLES LAW FIRM, PLC I Scott Bles, Attorney at Law*+
                    900 w. Center St.• Beebe, Arkansas 72012
                      501-882·6599 1866-423-3341 (Facsimile)

City Attorney Office:           201 W.lllinois ·Beebe, Arkansas 720121501-882-8132
Missouri Office:                5709 Telegraph Rd. · St. Louis, Missouri 63129 1314-846-5005
Se-:wd _M.aiJ To:               ,.o. 8q~ ~~~ · 'e~be, ~~·"s~s 72012
Email:                          office@bleslawfirm.com (Private) 1sbles@beebeark.org (City)
Web Address:                    www.bleslawfirm.com

*   Licensed In Arkansas & Missouri                                    +   Elected Beebe City Attorney




MAYlO, 2018                                           VIA FACSIMILE I CERTIFIED US MAIL
                                                      AS INDICATED DIRECTLY BELOW


Attn: Ms_ Connie Weaver
DLL Financial Services, Inc.
Fax 515-334-5834

Farm Credit Services of America
P0Box2409
Omaha, NE 68103-2409

Farm Credit Leasing
600 Highway 169 S,
Saint Louis Park, MN 55426

Attn: Ms. Michele Hiscock
Northland Capital
Fax 866-950-2111

First National Bank of Omaha
1620 Dodge Street
Omaha, Nebraska, 68197

Greetings,

         I represent Todd Smith regarding the matters addressed herein.

       In the spring of 2016 and thereafter, Todd entered into negotiations with one Charles
Schindler, who held himself out as an agent of several business and financing entities, including
your entity, to rent a tractor for Todd's farming operations. Todd did, in fact, rent a tractor by and
through Schindler. Over the last year and a half, the following has occurred:

         •   Todd has had a series of in-person, verbal, and text communications with Charles
             Schindler, whereby Schindler made several commitments, promises, and statements
             regarding the transactions described herein that just don't add up.
       •   A tractor was delivered to Todd that had a specific ID number, but at least one
           alternative ID number was used by Schindler and others involved with the tractor lease
           over the last year and a half.

       •   There were a series of financing and refinancing agreements that Schindler had Todd
           sign, or tried to have Todd sign, that were supposed to set things right regarding the
           financing that corresponded to the tractor lease. In addition, there are documents in
           Todd's possession regarding financing which purport to bear Todd's signature, but bear
           a forged signature for Todd. Todd has checked his credit report and there are multiple
           financing companies related to this transaction that show hits on his credit report .

       •    The tractor has remained on Todd's property since the spring of2016, and he has put
            minimal hours on the tractor.

        Todd wants to turn the tractor over asap. You can contact my office to effectuate that
transfer. Todd will tum over the tractor at or around the location of his chicken farm in McRae,
Arkansas.

         In addition, Todd and I are putting together a file that will either be used to either initiate
civil litigation against the appropriate parties or to assist others in initiating civil litigation or
federal criminal charges against the appropriate parties. Todd and I will be happy to assist you in
any way.

        Thanks for, your time and attention to this matter.

                                                Cordially,

                                                ~gtu
                                                Scott Bles
                                                Attorney at Law
                                                ABN 97105 I MBN 65716

Cc:             File
Encl/Attch:     0
 BLES LAW FIRM, PLC f Scott Btes, Attorney at Law*+
                    900 w. Center St. • Beebe, Arkansas 72012
                      501-882-65991866-423-3341 (Facsimile)

City Attorney Office:           201 W.llllnois ·Beebe, Arkansas 72012(501-882-8132
Missouri Office:                5709 Telegraph Rd.· St. Louis, Missouri 631291314-846-5005
Send Man To:                    P.O.o..Box 995 · Beebe, Arkansas 72012
Email:                          office@bleslawfirm.com (Private) 1sbles@beebeark.org (City)
Web Address:                    www.bleslawfirm.com
*   Licensed in Arkansas & Missouri                                      +   Elected Beebe City Attorney



July 26,2018                                           VIA FACSIMILE & EMAIL ONLY

Ms. Donna Scepaniak
Accounts Receivable Associate
Northland Capital
FAX: 320-252-2111
EMAIL: DScepaniak@northlandcapital. com

RE:      Todd W. Smith Default I Lease Agreement

Greetings,

       I represent Todd Smith and his business operations.           Please see the attached
correspondence that was previously sent out to multiple creditors, including your company,
regarding the issues at hand. The tractor in question was picked up on Todd's fann by Tractor
Finders on June 9, 2018 at 945 AM.

         Todd is in receipt of your company's attached default notice. Please immediately forward
any and all documentation regarding this matter to my attention. Todd has had limited contacts
from creditors regarding the fraud or frauds that were perpetrated on him. Of course, if civil
litigation is initiated against Todd, he will vigorously defend himself, implead necessary third
parties, and file all necessary claims and counterclaims to bring this matter to justice. Also, if there
are any attempts to negatively impact Todd's credit, he will take all necessary action to correct
those actions.

      Thanks for your time and attention to this matter. Again, please immediately send me all
documentation in your possession regarding this matter.

                                                Cordially,

                                                ~glu
                                                Scott Bles
                                                Attorney at Law
                                                ABN 97105 I MBN 65716
Cc:              File; Tucker McCormick
Encl/Attch:      2
                                                                                     ~eU?~Jd           viet U..S"fS
                                                                                          ()'f/ ~"Sf ;'WI f
                                                     NORTHLAND CAPITAL
                                                         -    l0\1\PMUH fiNANil£-




                                                                                                      July 19, 2018
            Todd W. Smith
            138 Baxley Road
            Me Rae, AR 72102



             RE.: Contract No. 16538-001
                     . -·. - .                      'NOflclfoF DEFAUlT
             This letter will serve as notice that pursuant to paragraph 16 of tile above referenced equipment
             lease, an Event of Default has occurrf,ld py virtue of your failure to maintai.n your contract.
             Immediately cease use of the equipment llsted In Schedule A on page 2. Immediate payment
             of $50,017.84 is required to bring your account current to cure the default

             If the default is not cured by July 29, 2018, Northland Capital hereby terminates t-he ~ease and
             demands immediate payment of the following pursuant to paragraph 16 of the lease.

                    Lease Receivable Balance                   $232,408.40
                    Residuat                                   $101.00
                    late Fe.es                                 $3,486.13
                    2018 Estimated Property Tax                $1,959.39
                    Default Fee                                $50.00
                                   Total                       $238,004.92

             Upon termination, Northland Capital may exercise its non exclusive right to repossession of the
             equipment pursuant to paragraph 16 of the lease. If the equipment is repossessed and sold, you will
             be responsible for any deficiency.                                    ·

______   --~--YVeencourage you. to resolve this problem ~Y. bringing youq~c~unt current If you fall to cooperate
             and Northland Capital terminates the lease, you will be responsible for all costs of collection and
             repossession.

             Sincerely,



              ~~
             Donna ·scepaniak
             Accounts. Receivable




             p: 800.471.2\22                              northiandccpliotcom                       333 33"' ove nue south
             f: 320.252,2111                            mo!i@ntlfthlomicopilol.com                    5i. cioud, MN 56301
                                   SCHEDULE A

Quantity   Equipment                               SN#:
1          2015 Deutz Fahr 7250 Agrotron Tractor   WSXV91 02001010724




                                                                        2
                         OGLES LAW FIRM,                                   P.A.
                                   200 S. Jeff Havis- P.O. Box 891
                                    Jacksonville, Arkansas 72078
                                            (501) 982-8339
                                      Facsimil.· (501) 985-1403
                                              itl_gh~,'il_a'anl.r!!_!l_l


John Ogles                                                                     Licensed in Arkansas and Texas

                                             February 6, 2020


Henry C. Shelton, Ill
Adams and Reese LLP
6075 Poplar Avenue. Su1te "iOO
Memphis, TN 38819

Re:     Farm Credit Leasing Services Corporation v. rodd Weldon Smith;
        USDC No. 4:19-cv-280-KGB

Dear Mr. Shelton:

Enclosed find text :nessages my client obtained by downloading an app on his phone to retrieve text
messages. Amended Answer Request for Pwduction No.4: See attached.

I am also enclosing hank statements Mr. Smith has with CoBank for June, November and December
2019. Amended Answer to Request for Production No. 7: Sec attached. You do not have
permission to shar~ the bank documents "'·ith anyone outside of your law tirm.

This is the way it i:> going to be with my   di~:m.      Ht: lives an hour and a half away, is in bad health.
and is legally blind.

In any event. we have provided already more documents than you. The Plaintiff has not provided
one document in discovery.

I will file a motion to shorten   tim~   to :mswcr my relevant, discoverable second set of discovery
today.




        les



       Todd Weldon Smith




                                          EXHIBIT4-
From todd smith (501) 940-3475               ··I            Chicken house equipment that I       Aug 6, 2015
To Charles Schindler, Deutz (859) 963-6035                  was referring to in my bids is       3:21PM
                                                            cool cells ,feeders, waterers n
                                                            heaters. Looks like some of
                                                            your Lewis equipment is what I
                                                            was planning on later, after I get
                                                            the construction roIling

From Charles Schindler, Deutz (859)                ·I would prefere if you had                   Aug 6, 2015
     963-6035                                        insurance on it                             3:31PM
To todd smith (501) 940-3475
                                                            For time you rent it

                                                            Just in case

                                                            Amount 265 thousand

                                                            Payable to Tcf f1niacial

                                                            Deutz tract a r 7250
                                                            Year2014

From Charles Schindler, Deutz (859)                     "Wsxv9102001d10720                       Aug 6, 2015
     963-6035                                                                                    4:58PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)
                                                        0
                                                            662 592 5223                         Aug 6, 2015
     963-6035                                                                                    5:03PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                "I            You stillintractorlease              Apr 11, 2016
To Charles Schindler, Deutz (859) 963-6035         I business?                                   10:26 AM

From Charles Schindler, Deutz (859)                '" Yes sir what do you need I can             Apr 11, 2016
     963-6035                                      I sort it
                                                   1
                                                                                                 11:20 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                 cj Sorry, not goid service,                       Apr 11, 2016
To Charles Schindler, Deutz (859) 963-6035         I'       probably 2 to 300 hrs, front         11:56 AM
                                                            weights, creeper trans, big
                                                            pta,
                                                   I        pretty quickly
From Charles Schindler, Deutz (859)                         "Update me more on what you          Apr 16, 2016
     963-6035                                                need I can sort this out            8:00AM
To todd smith (501) 940-3475
                                                             How many hp

                                                             I have one here that 275 hp

 From Charles Schindler, Deutz (859)                        "It like you used last time           Apr16,2016
      963-6035                                                                                    8:01AM
 To todd smith (501) 940-3475                                I could works lease Purchse
                                                             with buy back in 11 months
From Charles Schindler, Deutz (859)               ' Same deal I run with jeff           Apr 16, 2016
     963-6035                                                                           8:01AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               "Sorry for delayed response           Apr 16, 2016
     963-6035                                                                           8:01AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               °1 How many hours, n how much              Apr20,2016
To Charles Schindler, Deutz (859) 963-6035    , $ ?                                     4:20PM
From Charles Schindler, Deutz (859)
                                                  0
                                                      300 hours                         Apr20,2016
     963-6035                                         11 months                         6:35PM
To todd smith (501) 940-3475                          10 thousand I do a guarantee
                                                      buy back like I do jeff

                                                      He on his 3 rd tractor in three
                                                      years

                                                       Lewis I do the same

                                                       I do same for you will work
                                                       good
From Charles Schindler, Deutz (859)                   ·Full covered in wareentku        Apr20, 2016
     963-6035                                                                           6:36PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               I" Warrenty                           Apr 20, 2016
                                                                                        6:36PM
     963-6035
To todd smith (501) 940-3475                      I

From Charles Schindler, Deutz (859)                   • I have one I can get you next   Apr20,2016
     963-6035                                           week                            6:51PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               I'' Tom I can bring you a tractor     Apr21, 2016
     963-6035                                          next week if you want one I      6:31PM
To todd smith (501) 940-3475                           have one ready to move across
                                                       just like u used last season

From todd smith (501) 940-3475                "I'      Lol,, todd, been crazy busy      Apr 21, 2016
To Charles Schindler, Deutz (859) 963-6035             back n forth lawyer n title      6:40PM
                                                  1
                                                       company, courthouse, geeting
                                                       chicken houses closed next
                                                  I    week, wirk on it tonight
From todd smith (501} 940-3475
To Charles Schindler, Deutz (859) 963-6035    .I       How much will it cost if I go
                                                       over 300 hours, n how much $
                                                       worth of insurance required?
                                                                                         Apr 22, 2016
                                                                                         11:09 AM


From Charles Schindler, Deutz (859)                   "How many hours do you need        Apr22,2016
     963-6035                                                                            11:10 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475
                                              ~



                                                        Not real sure, but just curious if     Apr22,2016
To Charles Schindler, Deutz (859) 963-6035              went over 30 or 40 hours               11:13 AM

From Charles Schindler, Deutz (859)                ·Be 32 a hour                               Apr22,2016
     963-6035                                                                                  11:15 AM
To todd smith (501) 940-3475                              I think you still owe me some
                                                          from last time or did you pay
                                                          jeff

                                                          This tractor I can sort for you
                                                          how soon would you need it

From todd smith (501) 940-3475                ,I Dependon when you want a                      Apr22,2016
To Charles Schindler, Deutz (859) 963-6035        I       check. Hoping to close loan          11:18 AM
                                                          middle of next week,,, I did not
                                                  I       pay Jeff,, was 13 or 14 hours

From Charles Schindler, Deutz (859)                    "I will Fia the tractor for you you     Apr22,2016
     963-6035                                           have a guarantee buy back              11:34 AM
To todd smith (501) 940-3475                            from me 11 months or 300
                                                        hours

                                                          I have done three like this with
                                                          jeff

                                                          Money will not need to come
                                                          tell end of the hours usage that
                                                          how I work it with all the rest of
                                                          my customer

From todd smith (501) 940-3475                            When you bringing it?                Apr22,2016
To Charles Schindler, Deutz (859) 963-6035        "I                                           4:40PM
From Charles Schindler, Deutz (859)                    ·Next week we sort it I have to         Apr22,2016
     963-6035                                           get your credit info I call you        4:40PM
To todd smith (501) 940-3475                            Monday

From Charles Schindler, Deutz (859)                   i" I am here when you get here           Apr27,2016
     963-6035                                                                                  7:48AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475
                                                  .,I     Got sumthin from bank of the         May 4, 2016
To Charles Schindler, Deutz (859) 963-6035                west, 46,000 an payment. I           8:50AM
                                                          assume that's all correct then
                                                      I   your buy-back contract kicks in.
                                                      I   What's the plan on tractor?
From Charles Schindler, Deutz (859)                    , Yes sir                               May 4, 2016
     963-6035                                                                                  8:50AM
To todd smith (501) 940-3475
 From todd smith (501) 940-3475                   ., Tractorready?                             May 4, 2016
 To Charles Schindler, Deutz (859) 963-6035                                                    10:08 AM
From Charles Schindler, Deutz (859)               "All most breaks were sorted                May 4, 2016
     963-6035                                      yearwday                                   10:10 AM
To todd smith (501) 940-3475

From todd smith (501) 940-3475               ·1           We ready to go to work              May 6, 2016
To Charles Schindler. Deutz (859) 963-6035                                                    10:34 AM

From Charles Schindler. Deutz (859)              ,. Loa king for a truck                      May 6, 2016
     963-6035                                                                                 10:52 AM
To todd smith (501) 940-3475                     I
From Charles Schindler, Deutz (859)                   "Truck said he haul it I need           May 9, 2016
     963-6035                                          address not sure what day he           9:45AM
To todd smith (501) 940-3475                           hauling it

From todd smith (501) 940-3475               ·I 4700 Hwy 367, McRae                           May 9, 2016
To Charles Schindler, Deutz (859) 963-6035      Arkansas, 72102                               1:05PM
                                                Shop yard is right there, used
                                                to be a truck stop, old building
                                                still there

From todd smith (501) 940-3475
                                             0
                                                 I        If it later in week might have to   May 9, 2016
To Charles Schindler, Deutz {859) 963-6035        i       switch to Brandon shop, we          1:13PM
                                                  l       are leaving Thursday, my
                                                  I       son's college graduation

From todd smith (501) 940-3475               ·1           What the plan                       May 20, 2016
To Charles Schindler, Deutz (859) 963-6035        I                                           4:30PM
                                                          We had a death in the family I
                                                      0
From Charles Schindler, Deutz (859)                                                           May 20, 2016
     963-6035                                             am sorry funeral today and          4:31PM
To todd smith (501) 940-3475                              everything got missed up

                                                          Boys will be there Monday parts
                                                          are in they got in this morning
                                                  1
From Charles Schindler, Deutz (859)                .1 am sorry grandfather passed             May 20, 2016
     963-6035                                        and funeral today everything             4:31PM
                                                  1
To todd smith (501) 940-3475                      1 will be back to normal very
                                                  1 soon

From todd smith (501) 940-3475                   ··~· Sorry for your family's loss            May 20, 2016
To Charles Schindler, Deutz (859) 963-6035                                                    4:44PM
From Charles Schindler, Deutz (859)                   • It been harsh I am sorry              May 20, 2016
     963-6035                                                                                 4:53PM
To todd smith (501) 940-3475                              Hospice for a long time

From todd smith (501) 940-3475                   ·1       Jx.b                                May 20, 2016
To Charles Schindler, Deutz (859) 963-6035        1       .ccust                              4:57PM

From todd smith (501) 940-3475                   "j       Y'all still working on getting a    Jul21, 2016
To Charles Schindler, Deutz (859) 963-6035                big 1000 pto shaft for me?          4:00PM
From Charles Schindler, Deutz (859)                "Have it at shop I told Christian           Jul21, 2016
     963-6035                                       were it is we get it overto you            4:00PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                .I Great                                         Jul 21, 2016
To Charles Schindler, Deutz (859) 963-6035        I                                            4:01PM

From todd smith (501) 940-3475
                                              0
                                                        Do you know what's Chris got           Oct 25, 2016
To Charles Schindler, Deutz (859) 963-6035              f1gured out on a pta sensor on         1:17PM
                                                        this tractor?

From Charles Schindler, Deutz (859)                    • Not sure sorry i ask him and get      Oct 25, 2016
     963-6035                                            back                                  1:24PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                "I Vall ever f1nd a pta sensor?                  Oct 27, 2016
To Charles Schindler, Deutz (859) 963-6035        I                                            5:19PM

From Charles Schindler, Deutz (859)                I" Not sure he was working on it            Oct 27, 2016
     963-6035                                                                                  5:20PM
To todd smith (501) 940-3475                       I
                                                   I


From todd smith (501) 940-3475                .I Ever f1gure out on getting          pta       Dec 7, 2016
To Charles Schindler, Deutz (859) 963-6035         I    sensor n shaft?                        1:35PM

From Charles Schindler, Deutz (859)                    ·I check with Christians sorry          Dec 7, 2016
     963-6035                                                                                  1:37PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                          Ever figure out on getting pta         Dec 21, 2016
To Charles Schindler, Deutz (859) 963-6035        "I    sensor n shaft?                        2:56PM
From todd smith (501) 940-3475
To Charles Schindler, Deutz (859) 963-6035
                                                  "II Smith
                                                      How's things going? Todd                 Feb 6, 2017
                                                                                               3:33PM
From Charles Schindler, Deutz (859)                    ·I call you in a little while are you   Feb 7, 2017
     963-6035                                           broke down                             3:35PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)                    • Sorry tied up                         Feb 7, 2017
     963-6035                                                                                  3:36PM
To todd smith (501) 940-3475                            Service Tee that way
                                                        tommorow

From todd smith (501) 940-3475                    • Pta never has worked .. sensor             Feb 7, 2017
To Charles Schindler, Deutz (859) 963-6035          I loaned Christian that 1000rpm            3:37PM
                                                    shaft too
From Charles Schindler, Deutz (859)                    ·I check I follow                        Feb 7, 2017
     963-6035                                                                                   3:39PM
To todd smith (501) 940-3475
 From todd smith (501) 940-3475                   " When can we talk about                      Feb 23, 2017
 To Charles Schindler, Deutz (859) 963-6035         tractor/lease?                              3:08PM
                                                    Todd Smith
From todd smith (501) 940-3475               • \ T hx                                         Feb 23,2017
To Charles Schindler, Deutz (859) 963-6035    !                                               3:12PM
From Charles Schindler, Deutz (859)           lr. I call you tommorow                         Feb 23, 2017
     963-6035                                                                                 3:13PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               •i Whats the plan?                               Mar 2, 2017
To Charles Schindler, Deutz (859) 963-6035    I                                               9:07AM
From Charles Schindler, Deutz (859)           !"I am calling you on Monday to                 Mar 2, 2017
     963-6035                                              go over all of this                10:04 AM
To todd smith (501) 940-3475
                                                           I am tied up all week like crazy

From todd smith (501) 940-3475               "I            Should work ... we are shipping    Mar 2, 2017
To Charles Schindler, Deutz (859) 963-6035    l            birds Monday                       10:04 AM
From Charles Schindler, Deutz (859)
                                              1
                                                       '   Ok                                 Mar 2, 2017
     963-6035                                                                                 10:15 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               ·I            You forgot me .. lol               Mar 8, 2017
To Charles Schindler, Deutz (859) 963-6035    I                                               1:18PM
From Charles Schindler, Deutz (859)           I" Sort of not really                           Mar 8, 2017
     963-6035                                                                                 1:20PM
To todd smith (501) 940-3475                               I call you in morning

                                                           Sick kid sorry

From todd smith (501) 940-3475               "I            I was wore out frum shipping       Mar 8, 2017
To Charles Schindler, Deutz (859) 963-6035                 chickens anyway                    1:22PM
From todd smith (501) 940-3475               "I            Hard on a old fat man like         Mar 8, 2017
To Charles Schindler, Deutz (859) 963-6035        1
                                                  .'
                                                           me .. Io I                         1:23PM
From Charles Schindler, Deutz (859)               !"Big job                                   Mar 8, 2017.
     963-6035                                                                                 1:23PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)                "I am down with flu                        Mar 10, 2017
     963-6035                                                                                 8:31AM
To todd smith (501) 940-3475                               Voice is about gone

                                                           I be in ms on Monday and call
                                                           you
From todd smith (501) 940-3475               "j'           Hope you get to feel better        Mar 10, 2017
To Charles Schindler, Deutz (859) 963-6035                                                    8:31AM
From Charles Schindler, Deutz (859)                    ·Thanks                                Mar 10, 2017
     963-6035                                                                                 8:33AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               'Good morning                            Mar 14, 2017
     963-6035                                                                              7:38AM
To todd smith (501) 940-3475                          Canlcallyou
                                                      This afternoon

From todd smith (501) 940-3475               ·1       Yes .. be great                      Mar 14, 2017
To Charles Schindler, Deutz (859) 963-6035    I                                            7:42AM
From Charles Schindler, Deutz (859)               "Jill beck                               Mar 14, 2017
     963-6035                                                                              11:11 AM
To todd smith (501) 940-3475                          Ag direct

                                                      Jill.beck@agdirect.com

                                                      That were it needs to go

                                                      Thanks

                                                       He spoken with her

                                                      Make sure he sends good stuff
                                                      to her

From todd smith (501) 940-3475               "J Done                                       Mar 14, 2017
To Charles Schindler, Deutz (859) 963-6035                                                 11:23 AM
From todd smith (501) 940-3475               ·I Dll?                                       Mar 14, 2017
To Charles Schindler, Deutz (859) 963-6035        I                                        12:23 PM
From Charles Schindler, Deutz; (859)              I" I sent it over to dll also            Mar 14, 2017
     963-6035                 .                                                            12:23 PM
To todd smith (501) 940-3475
                                             •.~ K.. i visited with clay. He had 2
                                                  1
From todd smith (501) 940-3475                                                             Mar 14, 2017
To Charles Schindler, Deutz (859) 963-6035       loans to send Jill                        12:24 PM
From Charles Schindler, Deutz (~59)                   • Agri credit                        Mar 14, 2017
     963-6035                  .                                                           12:24 PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz {859)                   ·Yes it showed two 30 days she       Mar 14, 2017
     963-6035                                          could use it                        12:27 PM
To todd smith (501) 940-3475
                                                       If we get dll to call him maybe
                                                       he can say it not late

                                                       I told dll call other bank is all
                                                       good there
From Charles Schindler, Deutz {859)                  ~Jillsaid see if you could            Mar 14, 2017
     963-6035                                         Just send good stuff nothing         12:35 PM
To todd smith (501) 940-3475                          late

                                                      That would work

                                                      Let me no
From Charles Schindler, Deutz (859)                                                        Mar 14, 2017
     963-6035                                                                              12:35 PM
To todd smith (501) 940-3475


                                                        ,
From Charles Schindler, Deutz (859)                  "Going to be in the air couple        Mar 14, 2017
     963-6035                                         hours soon                           12:35 PM
To todd smith (501) 940-3475
                                             •I
From todd smith (501) 940-3475                   I    Spoke with lee @ Southern            Mar 14, 2017
                                                 I
To Charles Schindler, Deutz (859) 963-6035       I    Bank.. if Jill will call n ask for   1:25PM
                                                      Lindy Hopper she will get that
                                                      reports for her
                                                 I
                                                 I    870-698-1414
                                                      Southern Bank
                                                 I    Batesville AR
From todd smith (501) 940-3475               •I       I emailed a screens hot of that      Mar 14, 2017
To Charles Schindler, Deutz (859) 963-6035            text to Jill also ..                 1:32PM
                                                      I haven't done any business
                                                      with clay in a couple years.
From todd smith (501) 940-3475
To Charles Schindler, Deutz (859) 963-6035
                                             Q   I Did Jill get what she needed?           Mar 15, 2017
                                                                                           10:34 AM
From Charles Schindler, Deutz {859)                  ·I got you approved with dll          Mar 15, 2017
     963-6035                                                                              10:36 AM
To todd smith (501) 940-3475                          All sorted

                                                      I get paper work

                                                      And get over

                                                      To make sure it all sorted

                                                       May be next week we see
From Charles Schindler, Deutz (859)                  ·But I. Will be there                 Mar 15, 2017
     963-6035                                                                              10:36 AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)                  I be over f1rst thing in the          Mar 19, 2017
     963-6035                                        morning                               6:25PM
To todd smith (501) 940-3475
                                                     Can you meet me at airport
From Charles Schindler, Deutz (859)              1" Can not get off phone be late          Mar 20, 2017
     963-6035                                    ; more like 9 30                          8:40AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)              ·I leaving now                            Mar 20, 2017
     963-6035                                                                              8:40AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)              I· [Attachment 412] Ryan At               Mar 20, 2017
     963-6035                                        H.x-vcard                             9:56AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                       Got our new baby chickens             Mar 23, 2017
To Charles Schindler, Deutz (859) 963-6035           today..                               4:04PM
                                                     Guess all ok on tractor deal?
From Charles Schindler, Deutz (859)                  All good hope all good on baby        Mar 24, 2017
     963-6035                                        chicks that be big chicks soon        7:30AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               ·1 Thanks                                     Mar 24, 2017
To Charles Schindler, Deutz (859) 963-6035     I                                           7:39AM
From todd smith (501) 940-3475                        What are are your plans on that      Apr27,2017
To Charles Schindler, Deutz (859) 963-6035            1000 rpm pto shaft that              3:04PM
                                                      Christian borrowed n bad pto
                                                      sensor?
                                                      I thought Christian said he
                                                      had sensor.
                                                 1
From todd smith (501) 940-3475               "        Todd smith                           Apr27,2017
To Charles Schindler, Deutz (859) 963-6035       I                                         3:04PM
From Charles Schindler, Deutz (859)                  "Christian gone                       Apr 27, 2017
     963-6035                                         I think there is a sensor for sure   3:07PM
To todd smith (501) 940-3475
                                                 ! Pto shaft rayan ordering they
                                                 i    Thought we had that also
From todd smith (501) 940-3475               .I       K.. was texting ryan a day or        Apr27,2017
To Charles Schindler, Deutz (859) 963-6035            two ago n he wasn't sure. But        3:08PM
                                                      he says tractor went out of
                                                 I    warranty in October
From Charles Schindler, Deutz (859)                  "Could be thF not you issue it        Apr27, 2017
     963-6035                                         mine                                 3:10PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)           1   ··I still cover it for now                    Apr27,2017
     963-6035                                                                                   3:10PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               'j l got a invoice from BNP                        Apr 27, 2017
To Charles Schindler, Deutz (859) 963-6035    I leasing .. is that a legit invoice?             3:11PM

From Charles Schindler, Deutz (859)                   ·Not sure send me a copy of it            Apr27,2017
     963-6035                                          please                                   3:13PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                            [Unknown message status]              Apr27,2017
To Charles Schindler, Deutz (859) 963-6035                [Attachment not found]                3:18PM
                                                          20170427_151816_14933243041
                                                          60.jpg

From todd smith (501) 940-3475               "i           My insurance guy faxing               Apr 27, 2017
To Charles Schindler, Deutz (859) 963-6035    I           coverage info to DLL today            3:37PM

From Charles Schindler, Deutz (859}               j" Sounds good                                Apr27,2017
                                                  i
     963-6035                                                                                   3:40PM
To todd smith (501) 940-3475                              Trying to sale the tractor

                                                          Had one man wanted it trying to
                                                          get him approved

                                                  ' Get done with it

From todd smith (501) 940-3475               "I           Did you f1gure out the deal on        Apr 28, 2017
To Charles Schindler, Deutz (859) 963-6035        I       that BNP leasing ?                    9:47AM
From Charles Schindler, Deutz (859)               \"Have not looked. But will this              Apr28,2017
     963-6035                                     : morning                                     9:59AM
To todd smith (501) 940-3475

From todd smith (501) 940-3475               ·I           Did you f1gure anything out on        May 1, 2017
To Charles Schindler, Deutz (859) 963-6035                that invoice on BNP leasing?          2:04PM

From Charles Schindler, Deutz (859)                   i• Yes   it sorted out all is good        May 1, 2017
     963-6035                                         '                                         2:33PM
To todd smith (501) 940-3475                               I think I have that tractor sold
                                                           maybe

From todd smith (501) 940-3475                •            Ryan asking bout putting that        May 1, 2017
To Charles Schindler, Deutz (859) 963-6035                 pta sensor on Wednesday?             2:34PM
                                                           Wanted to pick one up from
                                                           you or order.. he said he gonna
                                                           contact you

From Charles Schindler, Deutz (859)                       ·Let's get it on he and I will talk   May 1, 2017
     963-6035                                                                                   2:36PM
To todd smith (501} 940-3475
From todd smith (501) 940-3475               '           Received another BNP Leasing              May 19, 2017
To Charles Schindler, Deutz (859) 963-6035               invoice and states past due.              9:56AM
                                                         Do you know what's going on
                                                         with that?

From Charles Schindler, Deutz (859)                  "It sorted                                    May 19, 2017
     963-6035                                                                                      9:59AM
To todd smith (501) 940-3475                             I promise

                                                         I sent it all in with wrong again
                                                         info

                                                          It be sorted next week correct

                                                          It been retaken care of

From todd smith (501) 940-3475               >)!          K. Thx ..                                May 19, 2017
To Charles Schindler, Deutz {859) 963-6035                                                         12:22 PM

From todd smith {501) 940-3475               "I'          Y'all floating over there yet?           Jun 23, 2017
To Charles Schindler, Deutz {859) 963-6035                                                         1:50PM

From Charles Schindler, Deutz (859)                  '·Not yet                                     Jun 23, 2017
     963-6035                                                                                      2:38PM
To todd smith (501) 940-3475
From todd smith {501) 940-3475                   oil Would you call me                             Jun 30, 2017
To Charles Schindler, Deutz (859) 963-6035                                                         1:04PM
From Charles Schindler, Deutz (859)                      "I will it be a little while in the air   Jun 30, 2017
     963-6035                                                                                      1:25PM
To todd smith (501) 940-3475                              If it about payment it they
                                                          applied sent it back for no
                                                          location I have sorted it

From todd smith (501) 940-3475                   "i Collection call, BNP                           Jun 30, 2017
To Charles Schindler, Deutz {859) 963-6035           I                                             3:21PM
From Charles Schindler, Deutz (859)                  !•I dealing with it                           Jun 30, 2017
     963-6035                                                                                      3:25PM
To todd smith (501) 940-3475                              Sorry
                                                 0
From todd smith (501) 940-3475                            We are about to get chicken              Jul3,2017
To Charles Schindler, Deutz (859) 963-6035                house ftnancing ftnalised n all,         10:56 AM
                                                          just not needing a bad credit
                                                          report turned in this week from
                                                          bnp
From Charles Schindler, Deutz (859)                  1·Willsort
                                                     I
                                                                                                    Jul3,2017
     963-6035                                        !
                                                                                                    11:04 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                   " BNP calling again, i missed                     Jul6,2017
To Charles Schindler, Deutz {859) 963-6035         her call, I'm dont know what                    10:59 AM
                                                   to tell her
From Charles Schindler, Deutz (859)                       I have it sorted                   Jul6,2017
     963-6035                                                                                1:18PM
To todd smith (501) 940-3475                              By f1rst of week

From todd smith (501) 940-3475                   ,I       You get bnpf1xed?                  Jul 10,2017
To Charles Schindler, Deutz (859) 963-6035
                                                     I                                       1:48PM

From Charles Schindler, Deutz (859)                  '' Not yet but I will in next 48        Jul10, 2017
     963-6035                                           hours it be sorted                   1:51PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                   "I Can we talk for a few min                Jul11, 2017
To Charles Schindler, Deutz (859) 963-6035           I                                       4:17PM
    From todd smith (501) 940-3475
    To Charles Schindler, Deutz (859) 963-6035
                                                 "i       Thx                                Jul11, 2017
                                                                                             4:18PM
    From Charles Schindler, Deutz (859)               !• Can I call you in a few             Jul11, 2017
         963-6035                                                                            4:20PM
    To todd smith (501) 940-3475
    From todd smith (501) 940-3475               " Dll taken care of                         Jul11. 2017
    To Charles Schindler, Deutz (859) 963-6035                                               5:21PM
    From Charles Schindler, Deutz (859)                   "Thanks                            Jul11, 2017
         963-6035                                                                            5:37PM
    To todd smith (501) 940-3475
    From todd smith (501) 940-3475               '         You get BNP happy yet?            Jul 12, 2017
    To Charles Schindler, Deutz (859) 963-6035                                               4:52PM
    From Charles Schindler, Deutz (859)                   "Not yet but real dam close I      Jul12, 2017
         963-6035                                          promise                           6:20PM
    To todd smith (501) 940-3475
                                                           You hear from dll any more
    From todd smith (501) 940-3475               " All gal at dll wanted was to              Jul 12, 2017
    To Charles Schindler, Deutz (859) 963-6035     conf1rm contact info for her              8:27PM
                                                   internal audit, that was
                                                   yesterday, no contact since
                                                   that
    From Charles Schindler, Deutz (859)               I' Name Julie                          Jul 12,2017
         963-6035                                                                            8:30PM
    To todd smith (501) 940-3475
    From todd smith (501) 940-3475               ,l Barb                                     Jul 12,2017
                                                      I
    To Charles Schindler, Deutz (859) 963-6035        !                                      8:31PM
    From todd smith (501) 940-3475                c   I    Did you get fixed?                Jul14,2017
    To Charles Schindler, Deutz (859) 963-6035        I                                      9:03AM
    From Charles Schindler, Deutz (859)                   "Will good news it will be today   Jul14, 2017
.        963-6035                                          or Monday                         9:09AM
    To todd smith (501) 940-3475
                                                           That good news
From todd smith (501) 940-3475                         Did it work out yet?             Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035                                              2:15PM
From todd smith (501) 940-3475               "I        Bnp acct? Or dll?                Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035                                              2:16PM
From Charles Schindler, Deutz (859)                  "Sending it                        Jul17, 2017
     963-6035                                                                           2:18PM
To todd smith (501) 940-3475                           Can you confirm your account
                                                 1     with me so I do not screw this
                                                 i     up again

From Charles Schindler, Deutz (859)                    "Account number                  Jul17, 2017
     963-6035                                                                           2:18PM
To todd smith (501) 940-3475                            Bill if you have it please

From todd smith (501) 940-3475               " [Unknown message status]                 Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035     [Attachment not found]                   2:18PM
                                               Screenshot_20170717-141756_1
                                               500319119994.png

From todd smith (501) 940-3475               • Snapshot of email from                   Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035     collection lady                          2:19PM
From todd smith (501) 940-3475               "j'        Benicia ph#                     Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035                                              2:22PM
From todd smith (501) 940-3475               " [Unknown message status]                 Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035     [Attachment not found]                   2:22PM
                                               Screenshot_20170717-142030_
                                               1500319295686.png
From todd smith (501) 940-3475               "I' She@ bnp                               Jul17, 2017
To Charles Schindler, Deutz (859) 963-6035        i                                     2:23PM
                                                  1
From todd smith (501) 940-3475               " That work?
                                                  !'                                    Jul17,2017
To Charles Schindler, Deutz (859) 963-6035                                              3:23PM
From todd smith (501) 940-3475               'j         Is bnp happy yet?               Jul18,2017
To Charles Schindler, Deutz (859) 963-6035        i                                     1:44PM
From Charles Schindler, Deutz (859)                    ·They should have it             Jul 18,2017
     963-6035                                           Tommorow it been sent           2:20PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               0
                                                  1     All go ok?                      Jul21,2017
To Charles Schindler, Deutz (859) 963-6035        I                                     11:07 AM
From todd smith (501) 940-3475               • That why i call,he was sittin in         Jul21,2017
To Charles Schindler, Deutz (859) 963-6035     my driveway                              11:11 AM
From Charles Schindler, Deutz (859}                    "I think all good                Jul21, 2017
     963-6035                                                                           11:11AM
To todd smith (501) 940-3475                            Also dll may come over have
                                                        they. Been over
From Charles Schindler, Deutz (859)                      That f1ne tell him you know        Jul21, 2017
     963-6035                                            about note everything and all is   11:14 AM
To todd smith (501) 940-3475                             good

                                                         Be nice and positive

From Charles Schindler, Deutz (859)           '"There doing there audit                     Jul 21, 2017
     963-6035                                                                               11:14 AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)           i' Everything go good with dll                Jul 21, 2017
                                              !
     963-6035                                                                               11:24 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               "I          All seemed good.,                  Jul21,2017
To Charles Schindler, Deutz (859) 963-6035    I          gotta ck serial# on contract,      12:24 PM
                                                         didnt match his paper,,
                                                 '
                                                         visited awhile.,
                                                         Said they periodically select a
                                                         dealer and audit

From Charles Schindler, Deutz {859)
                                                     0
                                                         Will all good with them if we      Jul21,2017
     963-6035                                            have wrong SN that a mistake       1:04PM
To todd smith (501) 940-3475
                                                         Any thing else did he say

From todd smith (501) 940-3475               • All eric said was it was just                Jul21, 2017
To Charles Schindler, Deutz (859) 963-6035     routine n sounded like he was                1:13PM
                                               heading home south to
                                               Shreveport thru lonoke

From todd smith (501) 940-3475               "           [Unknown message status]           Jul 21, 2017
To Charles Schindler, Deutz (859) 963-6035               [Attachment not found]             1:50PM
                                                         20170721_134840_1500663019
                                                         665_001.jpg

From todd smith (501) 940-3475               • [Unknown message status]                     Jul21,2017
To Charles Schindler, Deutz {859) 963-6035     [Attachment not found]                       1:55PM
                                               20170721_135501_15006633180
                                               94_001.jpg

From todd smith {501) 940-3475               " Fwd from eric@ dll.,                         Jul 21, 2017
To Charles Schindler, Deutz (859) 963-6035     I have WSXV910200LD10724                     2:07PM
From todd smith (501) 940-3475               ~            [Unknown message status]          Jul 21, 2017
To Charles Schindler, Deutz (859) 963-6035                [Attachment not found]            3:41PM
                                                          20170721_153936_1500669674
                                                          615_001.jpg
From Charles Schindler, Deutz (859)                      ° Can   you call me                Jul24, 2017
     963-6035                                                                               12:36 PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                '           Hellwo                            Jul24,2017
To Charles Schindler, Deutz (859) 963-6035                                                  1:44PM
    From todd smith (501) 940-3475                       Sorry meant to sending to my       Jul24,2017
    To Charles Schindler, Deutz (859) 963-6035           son, lol                           1:47PM
    From Charles Schindler, Deutz (859)              :"I spoke to you all good              Jul24,2017
         963-6035                                                                           1:48PM
    To todd smith (501) 940-3475
    From Charles Schindler, Deutz (859)              "I ref1aning that tractor              Aug 2, 2017
         963-6035                                                                           7:59AM
    To todd smith (501) 940-3475                         So we do not have to screw
                                                         with dll

    From todd smith (501) 940-3475
                                                 . Sorry,                                   Aug 4, 2017
    To Charles Schindler, Deutz (859) 963-6035           was shipping chikins,              9:37AM
                                                         U get any confirmation from
                                                         BNP? I not heard,

    From Charles Schindler, Deutz (859)              1° All good I see you next week        Aug 4, 2017
         963-6035                                                                           9:51AM
    To todd smith (501) 940-3475                     I
                                                 ,
    From todd smith (501) 940-3475                        Dll called bout amendments        Aug 4, 2017
    To Charles Schindler, Deutz (859) 963-6035            form changing serial#,, do i      9:51AM
                                                          need to just send that in so
                                                          paperwork be correct?
    From todd smith (501) 940-3475               .I Craig?       I spoke with tucker@       Aug 4, 2017
    To Charles Schindler, Deutz (859) 963-6035       I    kisco yestiday                    9:54AM
    From Charles SchiRdler, Deutz (859)                  "I like to move it Craig. Has it   Aug 4, 2017
         963-6035                                         sorted                            9:56AM
    To todd smith (501) 940-3475
                                                          I go over it next week when I
;                                                         come

                                                          Dll is a pain

    From todd smith (501) 940-3475
    To Charles Schindler, Deutz (859) 963-6035
                                                 .I    You said something about this
                                                       week ..
                                                                                            Aug 8, 2017
                                                                                            1:06PM
                                                     I I gotta take my mom to eye
                                                     I specialist in little rock this
                                                       Thursday.. will leave by 10am n
                                                     I won't be back till prob 4 pm ..
    From Charles Schindler, Deutz (859)              l" It be Friday or Monday if that      Aug 8, 2017
         963-6035                                    ; works                                1:10PM
    To todd smith (501) 940-3475
                                                     1    First week of school
                                                 al
    From todd smith (501) 940-3475                        10-4                              Aug 8, 2017
    To Charles Schindler, Deutz (859) 963-6035       !                                      1:18PM
    Fro·m todd smith (501) 940-3475              "!I      Figure it out?                    Aug 9, 2017
                                                     I
    To Charles Schindler, Deutz (859) 963-6035       I                                      4:18PM
From Charles Schindler, Deutz (859)          •· Hey it Charles                         Aug 18, 2017
     963-6035                                                                          11:13AM
To todd smith (501) 940-3475
                                                    Phone and car got stolen just
                                                    got it all back been a week

From todd smith (501) 940-3475               "I 10-4                                   Aug 18, 2017
To Charles Schindler, Deutz (859) 963-6035   I  todd                                   11:20 AM
From todd smith (501) 940-3475               " BnP guy, beck, left me                  Aug 18, 2017
To Charles Schindler, Deutz (859) 963-6035     message about a late fee, 4             2:21PM
                                               tho us and n somethin, do you
                                               know?

From Charles Schindler, Deutz (859)           !"Hell no. But I sort it                 Aug 18, 2017
     963-6035                                                                          2:33PM
To todd smith (501) 940-3475                        You around Tuesday I have this
                                                    other paper work for you I be
                                                    over Monday night

From todd smith (501) 940-3475               •! 10-4, Tuesday good                     Aug 18, 2017
To Charles Schindler, Deutz (859) 963-6035    I                                        4:22PM
From Charles Schindler, Deutz (859)           ;v    Hey can we meet tommirow           Aug 21, 2017
     963-6035                                       afternoon                          3:42PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               " Got to pick grandson up at 2:30         Aug 21, 2017
To Charles Schindler, Deutz (859) 963-6035     in beebe at school an take him          3:44PM
                                               to vision therapy at 3:15@
                                               searcy,
                                                finished at 4 pm in searcy,
                                               Can we work around that?
From Charles Schindler, Deutz (859)            1•   4 be just fine meet you at 4       Aug 21, 2017
     963-6035                                  I                                       3:58PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               "I     Airport?                           Aug 21, 2017
To Charles Schindler, Deutz (859) 963-6035                                             4:01PM
From todd smith (501) 940-3475               "I'    10-4                               Aug 21, 2017
To Charles Schindler, Deutz (859) 963-6035                                             4:01PM
From Charles Schindler, Deutz (859)            !"Yes sir                               Aug 21, 2017
     963-6035                                  i                                       4:04PM
                                               i
To todd smith (501) 940-3475
From todd smith (501) 940-3475               •j     I can be some early.. gkids appt   Aug 22, 2017
To Charles Schindler, Deutz (859) 963-6035     I    changed sime                       2:39PM
From Charles Schindler, Deutz (859)                  Sounds good I M running over          Aug 22, 2017
     963-6035                                        to Billy trips store to pick up       2:42PM
To todd smith (501) 940-3475                         something be back in 30 mins

                                                     We can meet at 3 14
From Charles Schindler, Deutz (859)               "On way back to airport                  Aug 22, 2017
     963-6035                                                                              2:52PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               "I       Omw                                  Aug 22, 2017
To Charles Schindler, Deutz (859) 963-6035       l                                         2:54PM
From Charles Schindler, Deutz (859)                                                        Aug 22, 2017
     963-6035                                                                              2:57PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               e        Here                                 Aug 22, 2017
To Charles Schindler, Deutz (859) 963-6035                                                 3:12PM
From todd smith (501) 940-3475               o        [Unknown message status]             Aug 23, 2017
To Charles Schindler, Deutz (859) 963-6035            [Attachment not found]               7:47AM
                                                      20170721_153936_1503492472
                                                      266_001.jpg
From Charles Schindler, Deutz (859)               ·Thanks                                  Aug 23, 2017
     963-6035                                                                              7:49AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               "Sorry been busy I have asked            Aug 24, 2017
     963-6035                                      them to change the sn number            1:10PM
To todd smith (501) 940-3475                       they be sorting it I keep you
                                                   posted thanks
From todd smith (501) 940-3475               • K                                           Aug 24, 2017
To Charles Schindler, Deutz (859) 963-6035                                                 2:58PM
From Charles Schindler, Deutz (859)                  "As soon as I get it I call you and   Aug 24, 2017
     963-6035                                         we email it and get it signed        2:58PM
To todd smith (501) 940-3475                          setting here working on it now
From Charles Schindler, Deutz (859)              io Everything sorted out now on           Aug 25, 2017
     963-6035                                    i sn number                               12:35 PM
To todd smith (501) 940-3475
                                                      Sent to insurance also

                                                      All is good
From todd smith (501) 940-3475               " [Unknown message status]                    Aug 28, 2017
To Charles Schindler, Deutz (859) 963-6035     [Attachment not found]                      1:54PM
                                               20170721_153936_1503492472
                                               266_001_1503932453664_1503
                                               946440783.jpg
From todd smith (501) 940-3475               "1           He calling you                     Aug 28, 2017
To Charles Schindler, Deutz (859) 963-6035    i                                              2:02PM
From Charles Schindler, Deutz (859)               "I k                                       Aug 28, 2017
     963-6035                                                                                2:21PM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               'I am dealing with the man he              Aug 30, 2017
     963-6035                                      just called me                            2:47PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               "I I think i missed a call from                 Aug 30, 2017
To Charles Schindler, Deutz (859) 963-6035     I BNP... you got it?                          2:52PM
From Charles Schindler, Deutz (859)               !   0
                                                          On other line will call you in a   Aug 31, 2017
     963-6035                                     I few                                      9:16AM
To todd smith (501) 940-3475                      !
                                                          I am trying to call
                                                      0
From Charles Schindler, Deutz (859)                                                          Aug 31, 2017
     963-6035                                                                                10:12 AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)               ! Bad area trying to cal you back
                                                      0

                                                                                             Aug 31, 2017
     963-6035                                                                                10:22 AM
To todd smith (501) 940-3475                              Could hear you when you just
                                                          called calling back now

From Charles Schindler, Deutz (859)                   "Just spoke to him send me a           Aug 31, 2017
  . . 963-6035                                         pic of the tractor four pictures      10:44 AM
To todd smith (501) 940-3475                           And the sn number in craved on
                                                       front axel of the machine Up
                                                       by front left tire if you standing
                                                       in front I need to conf1rm this
                                                       to them
From todd smith (501) 940-3475               " (Unknown message status]                      Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035     [Attachment not found]                        11:17AM
                                               20170831_111513_15041962060
                                               33_001.jpg
From todd smith (501) 940-3475               • [Unknown message status]                      Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035     [Attachment not found]                        11:17AM
                                               20170831_111458_15041962073
                                               13_001.jpg
From todd smith (501) 940-3475               ,,           [Unknown message status]           Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035                [Attachment not found]             11:17 AM
                                                          20170831_111436_15041962089
                                                          48_001.jpg
From todd smith (501) 940-3475                " (Unknown message status]                     Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035      (Attachment not found]                       11:17 AM
                                                20170831_111419_15041962108
                                                53_001.jpg
From todd smith (501) 940-3475               ,   1           [Unknown message status]        Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035                   [Attachment not found]          11:17 AM
                                                             20170831_111304_15041962631
                                                             07 _001.jpg

From Charles Schindler, Deutz (859)                  ·Got it will send over                  Aug 31, 2017
     963-6035                                                                                11:23 AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               ·1              Youget?                         Aug 31, 2017
To Charles Schindler, Deutz (859) 963-6035        I                                          11:26 AM

From Charles Schindler, Deutz (859)                  "Yesterday old man been talking         Sep 1, 2017
     963-6035                                         to him sent him all details            9:27AM
To todd smith (501) 940-3475
                                                             Will can him soon

From Charles Schindler, Deutz (859)                      "I call him                         Sep 1, 2017
     963-6035                                                                                9:28AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                   "I          You talk to bnp?                Sep 1, 2017
To Charles Schindler, Deutz (859) 963-6035         i                                         9:32AM
From todd smith (501) 940-3475                   "I          Jim@ Bank of the West           Sep 1, 2017
To Charles Schindler, Deutz (859) 963-6035                   415-217-4293                    9:33AM
                                                     1
From Charles Schindler, Deutz (859)                      "   Just spoke with him             Sep 1, 2017
     963-6035                                                                                9:37AM
To todd smith (501) 940-3475                                 His old man and I are working
                                                             on inspection

                                                             He happy

                                                             Said he and I would talk next
                                                             week
From todd smith (501) 940-3475                   "!  I
                                                             He call yesterday               Sep 1, 2017
To Charles Schindler, Deutz (859) 963-6035           i                                       9:39AM
From Charles Schindler, Deutz (859)                  :"I just spoke with jim and the         Sep 1, 2017
     963-6035                                        ! other old man is dick Clark           9:40AM
To todd smith (501) 940-3475
From todd smith (501) 940-3475                   •\ Bnp fellow had left message              Sep 1, 2017
To Charles Schindler, Deutz (859) 963-6035           I
                                                    bout needin to talk with you             9:44AM
From todd smith (501) 940-3475                   '           Someone told me you have        Sep 5, 2017
To Charles Schindler, Deutz (859) 963-6035                   smaller tractors.               11:52 AM
                                                             You still have?
From todd smith {501) 940-3475                   "I          Inside chicken housrs           Sep 5, 2017
To Charles Schindler, Deutz (859) 963-6035           1                                       12:12 PM
From Charles Schindler, Deutz (859)          !"Branson's I have full line     Sep 5, 2017
     963-6035                                                                 12:17 PM
To todd smith (501) 940-3475
From todd smith (501) 940-3475               •I You get all that bnp fixed?   Sep 5, 2017
To Charles Schindler, Deutz (859) 963-6035   I                                4:37PM
From Charles Schindler, Deutz (859)           "I think so                     Oct 11, 2017
     963-6035                                                                 9:42AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)           'Have you heard from them       Oct 11, 2017
     963-6035                                                                 9:42AM
To todd smith (501) 940-3475
From Charles Schindler, Deutz (859)           "Sorry sent to someone else     Oct 11, 2017
     963-6035                                                                 9:42AM
To todd smith (501) 940-3475                      Went to you

                                                  Was sending to jeff
From todd smith (501) 940-3475               "1 Thought bnp was gone          Oct 30, 2017
To Charles Schindler, Deutz (859) 963-6035    1                               2:50PM
   Delta Southern
   Chemical, LLC
    May 21 at 9:25pm ·
Charles Schindler can be
reached at the following
numbers:
{850)374-7926 OR {251)
654-2289
New business physical
and mailing address:
C/0 Charles Schindler
and Panhandle Marble
923 Skipper Avenue
Ft. Walton Beach, FL
32545
       Send Message      []
923 Skipper Avenue
Ft. Walton Beach, FL
32545


         ,;
      ,~*II- r,




()1

                  Send Message   []
             R'COBANK~
             1665 Utica AveS.
             Suite 400
             Minneapolis, MN 55416




             00000239 TCCN29851 01 001000
             Attn: Accounts Payable
             Todd W Smith
             138 Baxley Road
             McRae, AR 72102




                                                     Reflects Receipts Through 06/0412019
                                 Payments Due Upon Receipt Of Invoice. 1.5% Late Charge On All Unpaid Balances
0
0
0
0
0
N
w
(0

60
0
0                               06/25/2019-2018 Property Tax                   1,766.59                                    1,766.59
N
'£.                             White Cnty
6                               05/30/2019-Late Charges                                                           702.44      702.44
0
0
~
                                04/~0/2019-Late Charges                                                           702.44      702.44
6                               03/30/2019-Late Charges                                                           702.44      702.44
0
0
N
                                03/02/2019-Late Charges                                                           702.44      702.44
.!..j                           01/30/2019-Late Charges                                                           702.44      702.44
(")
(")                             12/30/2018-Late Charges                                                           702.44      702.44
z
N                               11/30/2018-Late Charges                                                           702.44      702.44
<0
                                10/30/2018-Late Charges                                                           702.44      702.44
~
0
                                09/30/2018-Late Charges                                                           702.44      702.44
0                               08/30/20 18-Late Charges                                                          702.44
6                                                                                                                             702.44
                                07/30/2018-Late Charges                                                           702.44      702.44
r'-
                                07/25/2018-Rental                            46,829.17                                     46,829.17

                                 CONTRACT TOTAL                                                                            56,322.60



                                                   Keep UPPER PORTION for your records.

                                              Please return LOWER PORTION with your payment.




              !iGQD! 5 I i;




    •
              Attn: Accounts Payable
         .
     .        Todd W Smith
              138 Baxley Road
              McRae, AR 72102
                                                                                          USE ENCLOSED ENVELOPE AND MAKE
                                                                                          CHECK PAYABLE TO:

                                                                                          Farm Credit Leasing
                                                                                          NW9675
                                                                                          PO Box 1450
                                                                                          Minneapolis, MN 55485
      tl'COBANK~
      1665 Utica AveS.
      Suite 400
      Minneapolis, MN 55416




                                                                                                        Invoice Total [   --
                                                                                                                                 56,322.601
                                                                                                                               -----·



                 If you are paying a different amount than listed on this invoice, please let us know and include a
0
0                copy of your invoice when mailing your payment.
0
0                Access your invoice online through the CoBank FCL Leasing Portal more than 2 weeks before
0
I'V
c.>
                 your due date. Contact Customer Service to set up your Leasing Portal account today. We also
                 offer invoices with asset detail; please contact Customer Service for more information.
"'
8
0
0
I'V
co
6
0
0
I'V
60
0
I'V
~·
0
z
""~
~
8
6
~
         "COBANK~
         1665 Utica AveS.
         Suite 400
         Minneapolis, MN 55416




         00000229 TCCN29851 01 001000
         Attn: Accounts Payable
         Todd W Smith
         138 Baxley Road
         McRae, AR 72102




                                                 Reflects Receipts Through 1210412019
                             Payments Due Upon Receipt Of Invoice. 1.5% Late Charge On All Unpaid Balances
0
0
g
0

"'"'<D
6
§....,                       11/30/2019-Late Charges
                             10/30/2019-Late Charges
                                                                                                             1,404.88
                                                                                                             1,404.88
                                                                                                                         1,404.88
                                                                                                                         1,404.88
0>
b0                           09/30/2019-Late Charges                                                         1,431.37    1,431.37
~                            08/30/2019-Late Charges                                                         1,431.37    1,431.37
                             07/30/2019-Late Charges                                                         1,431.37    1,431.37
8
0                            07/25/2019-Rental                           46,829.17                                      46,829.17
"'0!.t                       06/30/2019-Late Charges                                                          728.94       728.94
 0                           05/30/2019-Late Charges                                                          702.44       702.44
 z                           04/30/2019-late Charges                                                          702.44       702.44
"'
<D
(X)                          03/30/2019-Late Charges                                                          702.44       702.44
 ~                           03/02/2019-Late Charges                                                          702.44       702.44
 ~                           01/30/2019-Late Charges                                                          702.44       702.44
 6
                             12/30/20 18-Late Charges                                                         702.44       702.44
 r-                          11/30/2018-Late Charges                                                          702.44       702.44
                             10/30/2018-Late Charges                                                          702.44       702.44
                             09/30/20 18-Late Charges                                                         702.44       702.44
                             08/30/2018-Late Charges                                                          702.44       702.44
                             07/30/2018-Late Charges                                                          702.44       702.44
                                               Keep UPPER PORTION for your records.

                                          Please return LOWER PORTION with your payment.




          ~'        5316
          Attn: Accounts Payable
                                                                                                                        11/30/2019
          Todd W Smith
          138 Baxley Road                                                                                               109,217.99
          McRae, AR 72102
                                                                                     USE ENCLOSED ENVELOPE AND MAKE
                                                                                     CHECK PAYABLE TO:

                                                                                     Farm Credit Leasing
                                                                                     NW 9675
                                                                                     PO Box 1450
                                                                                     Minneapolis, MN 55485
       "CoBANK~
       1665 Utica AveS.
       Suite 400
       Minneapolis, MN 55416




                                                                                                                             Total

                                                                                                                              46,829.17




0
0
g
                                                                                                        Invoice Total   c=   109,217.99-]
0
N
N
                 If you are paying a different amount than listed on this invoice, please let us know and include a
CD
6                copy of your invoice when mailing your payment.
g                Access your invoice online through the CoBank FCL Leasing Portal more than 2 weeks before
0
N                your due date. Contact Customer Service to set up your Leasing Portal account today. We also
-..j
-..j             offer invoices with asset detail; please contact Customer Service for more information.
8
~
6
0
0
N

~
(')
z
~
01
0
~




~
r
       R'COBANK,.
       1665 Utica AveS.
       Suite 400
       Minneapolis, MN 55416



       00000242 TCCN29851 01 001000
       Attn: Accounts Payable
       ToddW Smith
       138 Baxley Road
       McRae, AR 72102




                                                Reflects Receipts Through 1110412019
                           Payments Due Upon Receipt Of Invoice. 1.5% Late Charge On All Unpaid Balances
0
0
0
0
0
~
I'V
6
g                          10/30/2019-Late Charges                                                         1,404.88    1,404.88
0
I'V
co                         09/30/2019-Late Charges                                                         1,431.37    1,431.37
I'V
6                          08/30/2019-Late Charges                                                         1,431.37    1,431.37
0
0                          07/30/20 19-Late Charges                                                        1,431.37    1,431.37
60                         07/25/2019-Rental                            46,829.17                                     46,829.17
fa                         06/30/2019-Late Charges                                                          728.94       726.94
                           05/30/2019-Late Charges                                                          702.44
~(')                       04/30/2019-Late Charges                                                          702.44
                                                                                                                         702.44
                                                                                                                         702.44
z
I'V                        03/30/2019-Late Charges                                                          702.44       702.44
co                         03/02/2019-Late Charges                                                          702.44
Ol                                                                                                                       702.44
til
                           01/30/2019-Late Charges                                                          702.44       702.44
                           12/30/2018-Late Charges                                                          702.44       702.44
                           11/30/2018-Late Charges                                                          702.44       702.44
                           10/30/2018-Late Charges                                                          702.44       702.44
                           09/30/2018-Late Charges                                                          702.44       702.44
                           08/30/2018-Late Charges                                                          702.44       702.44
                           07/30/2018-Late Charges                                                          702.44       702.44
                           07125120 18-Rental                           46,829.17                                     46,829.17
                                             Keep UPPER PORTION for your records.

                                        Please return LOWER PORTION with your payment.




        Attn: Accounts Payable
        Todd W Smith
        138 Baxley Road
        McRae, AR 72102
                                                                                    USE ENCLOSED ENVELOPE AND MAKE
                                                                                    CHECK PAYABLE TO:

                                                                                    Farm Credit Leasing
                                                                                    NW9675
                                                                                    PO Box 1450
                                                                                    Minneapolis, MN 55485
         1665 Utica AveS.                                                                                                       11/05/2019
         Suite 400                                                                                                                      2
         Minneapolis, MN 55416




                                                                                                           Invoice Total [_ _
0

8                   If you are paying a different amount than listed on this invoice, please let us know and include a
~                   copy of your invoice when mailing your payment.
"'g                 Access your invoice online through the CoBank FCL Leasing Portal more than 2 weeks before
                    your due date. Contact Customer Service to set up your Leasing Portal account today. We also
g
                    offer invoices with asset detail; please contact Customer Service for more information.
"'c..>
<.0

60
0

"'
60
0
N
.!..j
(")
(")
z
~
 0>
 ~
 ~
 6
 ~


 r-
                                DR. DAWN PHILLIPS
                           FORENSIC DOCUMENT EXAMINER

                                    29 Countrywood Street
                                    Cabot Arkansas 72023
                                        (50 1)940-2665



                                      February 14, 2020

Mr. John Ogles
Ogles Law Firm, P .A.
200 South Jeff Davis
P.O. Box 891
Jacksonville, AR 72076
       RE: Todd Smith, et al. Mr. John Ogles
       The following report is issued regarding the above referenced matter. Should you require
additional services, please contact me as needed.



Respectfully,



Dr. Dawn Phillips
Forensic Document Examiner




                                            EXHIBIT       (/
                                     Report of Findings



Evidence Inventory:

Exhibit Q-1-A: Page one of Exhibit 8: One unknown generation scanned photocopy of
"CoBank" Delivery and Acceptance Certificate dated July 25, 2017 containing the questioned
signature ofTodd W. Smith.

Exhibit Q-1-B: Page two of Exhibit 8: One unknown generation scanned photocopy of
"Northland Capital" Delivery and Acceptance Certificate dated August 25, 2017 containing the
questioned signature ofTodd W. Smith.

Exhibit K-1: K-3: Unknown generation scanned photocopies of purported known handwriting
of Todd W. Smith hereinafter referred to as K-1. Exhibits K-1-a through K-1-1 were obtained
from Linda Hartwick's report.

K-1-A: Unknown generation scanned photocopy of document titled "U.S. Department of
Agriculture Financing Statement dated March 30, 2000.

K-1-B: Unknown generation scanned photocopy of Alcoa Community Federal Credit Union
Loan and Security Agreement and Disclosure Statement dated 7/24/2017. This document was
not written by the same person who wrote the remaining known handwriting submitted for
analysis.

K-1-C: Unknown generation scanned photocopy of document titled "Mortgage (continued) page
9, Laon No.: 4994455 dated 30 November 2018.

K-1-D: Unknown generation scanned photocopy of Misc. document 2018-03672.

K-1-E: Unknown generation scanned photocopy of document titled "MTG2017-12501 dated
7/13117.
K-1-F: Unknown generation scanned photocopy of document titled "MISC2017-4968 (two
pages) dated march 14,2018.

K-1-G: Unknown generation scanned photocopy of document titled "MTG2016-08570, dated
5/4/2016.

K-1-H: Unknown generation scanned photocopy of document titled "MTG2016-06462 date Mar
29 2016.
K-1-I: Unknown generation scanned photocopy of document titled "MISC20 15-12666 dated 26
May 2015.

K-1-J: Collected known handwriting exemplars of Todd W. Smith executed in my presence on
February 4, 2020.
Request for Analysis:
Determine whether the date entries and maker signature entries appearing on Exhibit Q-1-A and
Exhibit Q-1-B were written by Todd W. Smith, K-1.

Examinations Performed:
A comprehensive comparative analysis was performed between Exhibits K-1-A through K-1-J,
to ascertain ifthe purported known handwriting of Todd W. Smith submitted for analysis was
authored by the same writer.

A comprehensive comparative analysis between the maker signature entries of Todd Smith
appearing on Exhibit Q-1-A and Q-1-B was performed to determine if the questioned entries
were written by the same author.

A comprehensive comparative analysis was performed between Exhibits K-1-A, K-1-C through
K-1-J, and the questioned maker signature entries appearing on Exhibit Q-1-A and Q-1-B.

Results of Analysis:

The following results of analysis are based on the evidence submitted obtained from Lynda
Hartwick report as well as those collected on February 4, 2020.

The known handwriting entries submitted to Lynda Hartwick, were NOT all written by the same
author. Specifically, K-1-B was NOT written by the same author as the remaining known
handwriting samples purported to be that of Todd W. Smith. Ms. Hartwick utilized this exemplar
in her comparative analysis of questioned documents.

Todd W. Smith, (K-1) did NOT write the questioned "Todd W. Smith" maker signature entry on
Exhibit Q-1-A, nor did K-1, write the questioned ''25" and "2017" numerical date entries on
Exhibit Q-1-A.

The same person who wrote the questioned "Todd Smith" maker signature entries on Exhibits 1
through Exhibit 3, already dismissed, wrote the questioned "Todd Smith" entry on Exhibit Q-1-
A.
Todd Smith could not be identified as the author of Exhibit Q-1-B as there were fundamental
differences discovered when completing a comparative analysis between the known handwriting
and questioned entries; thus, precluding Todd Smith, K-1, as the author. The questioned "Todd
Smith" maker signature entry appears to be that of a simulation, meaning another author
attempted to simulated (i.e. draw) an original Todd Smith signature.

The questioned 08-25-17 numerical date entries appearing on Exhibit Q-1-B were not written by
Todd W. Smith; however, do appear to share common authorship with whomever wrote the
questioned date entries on Exhibit Q-1-A.



Dawn D. Phillips FDE

Forensic Document Examiner
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF ARKANSAS

Farm Credit Leasing Services Corporation,

                          Plaintiff,

        v.
                                                    Case No.:4:19-cv-19-280-KGB

Todd Weldon Smith,

                           Defendant.



         PLAINTIFF FARM CREDIT LEASING SERVICES CORPORATION'S
      RESPONSES TO DEFENDANT'S SECOND SET OF DISCOVERY REQUESTS

         Plaintiff Farm Credit Leasing Services Corporation ("FCL") responds to Defendant

Todd Weldon Smith's ("Defendant") Second Set of Discovery Requests as follows:

         REQUEST FOR PRODUCTION NO. 1: Produce for copying and inspection all files

and documents you have regarding Defendant, Delta Southern, and Charles Schindler including

all criminal files and internal investigations.

         RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information that is irrelevant and/or not proportional to the needs of the case, in

that it requests all files FCL has regarding Delta Southern and Charles Schindler, without

limiting the request to documents related to Defendant or the transactions at issue in this

litigation. FCL further objects to this request to the extent it seeks materials protected by

the attorney/client privilege and/or work product doctrine. Also, FCL objects to the extent

 this request seeks confidential, proprietary information. Subject to and without waiving

 these objections, FCL will produce responsive, non-privileged documents related to the

 transaction at issue in this lawsuit.



                                                    1
 CORE/3009126.0221/157555411.2

                                                  EXHIBIT   D
        REQUEST FOR PRODUCTION NO. 2: Produce for copying and inspection all files,

documents and information received from any federal or state crime investigation or prosecution

of Charles Schindler or anyone regarding Plaintiffs complaint but not limited to Plaintiffs

complaint.

        RESPONSE: FCL objects to this request to the extent it seeks materials protected

by the attorney/client privilege and/or work product doctrine. In addition, FCL objects

because the phrase "regarding Plaintiff's complaint but not limited to Plaintiffs complaint"

is vague, ambiguous, and contradictory. Subject to and without waiving these objections,

FCL will produce non-privileged, relevant documents responsive to this request.

        REQUEST FOR PRODUCTION NO. 3: Produce for copying and inspection all text

messages concerning Charles Schindler and Delta Southern.

        RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information that is irrelevant and/or not proportional to the needs of the case, in

that it requests all text messages concerning Charles Schindler and Delta Southern, without

limiting the request to text messages related to Defendant or the transactions at issue in this

litigation. FCL further objects to this request to the extent it seeks materials protected by

the attorney/client privilege and/or work product doctrine. Subject to and without waiving

these objections, FCL is not aware of any text messages related to Defendant or the

transactions at issue in this litigation in its possession, custody, or control.

        REQUEST FOR PRODUCTION NO. 4: Produce for copying and inspection all

communications between Plaintiff and Co Bank.

         RESPONSE: FCL objects to this request as overbroad, unduly burdensome, and

seeking information and material that is irrelevant and/or not proportional to the needs of


                                                 2
CORE/3009126.0221/157555411.2
the case in that is seeks every communication between FCL and its parent company,

CoBank, without any restriction as to the subject matter of the communications sought.

Responding to this request as written would require review and production of a massive

amount of documents that have no relevance to this case whatsoever. The request is also

overbroad and unduly burdensome in that it is not limited to any particular time period

that may be relevant to this litigation. FCL further objects to this request to the extent it

seeks confidential, proprietary, and/or trade secret information and materials protected by

the attorney/client privilege and work product doctrine. FCL will not produce any

documents in response to this request.

          REQUEST FOR PRODUCTION NO. 5: Produce for copying and inspection all

documents and communications between Kisco Leasing Company, L. Tucker McCormick,

Northland Capital, LLC, and Bank ofthe West.

          RESPONSE: FCL is not aware of any responsive documents in its possession,

custody or control.

          REQUEST FOR PRODUCTION NO. 6: Produce for copymg and inspection all

pictures ofthe subject equipment regarding Plaintiffs complaint.

          RESPONSE: FCL is not aware of any responsive documents in its possession,

custody or control.

          REQUEST FOR PRODUCTION NO. 7: Produce for copymg and inspection all

documents, communications, including any photographs you believe to be relevant to Plaintiffs

claims.

          RESPONSE: FCL objects to this request as duplicative of prior requests for

production and to the extent it seeks FCL's confidential and/or proprietary documents.

                                                3
CORE/3009126.0221/157555411.2
Over Defendant's objection, FCL has sought a protective order from the Court to protect

the confidential and proprietary nature of such documents. FCL has collected and will

produce relevant, responsive documents to this request upon the Court's ruling on its

motion for protective order.

        REQUEST FOR PRODUCTION NO. 8: Produce for copymg and inspection all

documents you provided to or received from the Federal Bureau of investigation, United States

Attorneys' Office, or any other government or law enforcement agency regarding Delta Southern

and/or Charles Schindler, any transactions i..-·1volving Delta Southern and/or Charles Schindler,

the lease agreements or equipment at issue in this lawsuit, or any of the facts and circumstances

concerning the claims and defenses asserted in this lawsuit.

        RESPONSE: FCL will produce non.,privileged, relevant documents responsive to

this request and relating to the transaction at issue in this lawsuit.




                                                 4
CORE/3009126.0221/157555411.2
Dated: March 6, 2020              By: /s/ Julie Scheipeter
                                  Andrew J. Scavotto, Admitted Pro Hac Vice
                                  Julie C. Scheipeter, Admitted Pro Hac Vice
                                  STINSONLLP
                                  7700 Forsyth Blvd., Ste. 1100
                                  St. Louis, MO 63105
                                  (314) 863-0800
                                  andrew.scavotto@stinson.com
                                  julie.scheipeter@stinson.com

                                  Henry C. Shelton, III (8207)
                                  ADAMS AND REESE LLP
                                  6075 Poplar Avenue, Suite 700
                                  Memphis, TN 38819
                                  (901) 523-8311
                                  hank.shelton@arlaw .com

                                  ATTORNEYS FOR FARM CREDIT LEASING
                                  SERVICES CORPORATION




                                       5
  CORE/3009126.0221/157555411.2
                                 CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a true and correct copy of the foregoing documents was
forwarded to attorneys for Defendant this 6th day of March, 2020.

                                                    By: Is/ Julie Scheipeter
                                                    Julie C. Scheipeter (Admitted Pro Hac Vice)

                                                    ATTORNEYS FOR FARM CREDIT
                                                    LEASING SERVICES CORPORATION




                                                6
 CORE/3009126.0221/157555411.2
6/4/2019                         Yahoo Mail- U.S. Department of Justice - VNS- InvestigatiVe case 21:10-JN-Ut>tl;:s~:~u- ~,;ourt lj&Se ll:l-1,;~-uuuu·r




    U.S. Department of Justice - VNS - Investigative Case 290-JN-2756390 - Court Case 19-CR-00001

    From: U.S. Department of Justice - VNS (fedemail@vns.usdoj.gov)

    To:    toddwsmithfarms@yahoo.com

    Date: Friday, May 24, 2019, 10:51 AM COT


    DO NOT REPLY TO THIS EMAIL.



                                                                                    U.S. Department of Justice
                                                                                    Northern District of Mississippi
                                                                                    900 Jefferson Avenue
                                                                                    Oxford, MS 38655
                                                                                    Phone: (662) 234-3351
                                                                                    Fax: (662) 234-0657
    May24,2019

    Todd Smith

    Re:    Case Number 2018R00070 and Court Docket Number 19-CR-Q0001

    Dear Todd Smith:

    The enclosed information Is provided by the United States Department of Justice Victim Notification System (VNS). As a victim witness professional, my
    role is to assist you with information and services during the prosecution of this case. I am contacting you because you were identified by law
    enforcement as a victim or potential victim during the investigation of the above criminal case.

    It is helpful for the Court to know the impact of this crime on Its victims. In an effort to provide this information to the Court, we are enclosing a VICtim
    Impact Statement. If you choose to complete a statement, please forward it to:

    United States Attorneys Office
    Northern District of Mississippi
    900 Jefferson Avenue
    Oxford, MS 38655

    This is one way the Court can hear your concerns as they relate to the crime. A United States Probation Officer may also contact you in an effort to
    obtain additional victim impact information. VIctim impact information is generally not public information; however, under criminal law and procedures, all
    information contained in your questionnaire will be disclosed to the defendant and his attorney.

    Through the VIctim Notification System (VNS) we will continue to provide you with updated scheduling and event information as the case proceeds
    through the criminal justice system. You may obtain current Information about this case on the VNS website at https:l!www.notify.usdoj.gov or from the
    VNS Call Center at 1-866-DOJ-4YOU (1-866-385-4968) (TOO/TTY: 1-866-228-4619) (International: 1-502-213-2767). In addition, you may use the Call
    Center or Internet to update your contact information and/or change your decision about participation in the notification program.

     You will   use your VIctim Identification Number (VIN) 3     W    nd Personal Identification Number (PIN)             1yttme you contact the Call Center and
    the first time you log into VNS on the website. If you are receiving notifications with !TlUitiple victim IDIP IN codes please contact the VNS Call Center. In
    addition, the first time you access the VNS website, you will be prompted to enter your last name (or business name) as currently contained in VNS. The
     name you should enter is Smith.

     Remember, VNS is an automated system and cannot answer questions. If you have other questions which involve this matter, please contact this office
     at the number listed above.

     Sincerely,

     Jorge Torres
     Victim WitneSS Coordinator

     If you do not went to receive email notifications from the Victim Notification System (VNS) please log into the VNS Web site at
     https://www.notify.usdoj.gov, select "My Information", remove your email address and click the "update" button. If you remove your email address, you
     wiU continue to receive letters from VNS except in those case which have large numbers of victims. To change your erna~ address, select "My
     Information", provide a new address and click the "update• button.

     If you do not went to receive any notifications in your case. select "Stop Receiving Notifications• and follow the instructions on the screen.

     If you believe you have received this email in error, please contact the office listed at top of the email message.

     Please note, if this is the first notification you have received from VNS you will need to wait 4-8 hours from receipt of this email before you can login to
     the VNS Internet site (https://www.notify.usdoj.gov). In addition, It will also be 4-8 hours before any documents which may have been uploaded to VNS
     as part of this notification are available under the "Downloads/Links" section on the Web page.

     Please call the VIctim Notification System (VNS) Help Desk at phone number 1-866-626-1631 for assistance and questions.



                                                                         EXHIBIT            -:£                                                                      1/2
